Exhibit 10.1

 

Published CUSIP Numbers:

Deal: 44949EAA9

Revolver: 44949EAB7

Term Loan: 44949EAC5

 

CREDIT AGREEMENT

 

Dated as of March 26, 2018

 

among

 

WIND MERGER SUB I, INC.,

as the Initial Borrower,

 

IEA ENERGY SERVICES LLC,

as the Borrower after giving effect to the Closing Date Merger,

 

THE GUARANTORS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANK OF AMERICA MERRILL LYNCH and

CADENCE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms

33

1.04

Rounding

34

1.05

Times of Day; Rates

34

1.06

Letter of Credit Amounts

34

1.07

Limited Condition Acquisitions

34

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

36

 

 

2.01

Revolving Loans and Term Loan

36

2.02

Borrowings, Conversions and Continuations of Loans

37

2.03

Letters of Credit

38

2.04

Swingline Loans

47

2.05

Prepayments

49

2.06

Termination or Reduction of Aggregate Revolving Commitments

52

2.07

Repayment of Loans

53

2.08

Interest

53

2.09

Fees

54

2.10

Computation of Interest and Fees

55

2.11

Evidence of Debt

55

2.12

Payments Generally; Administrative Agent’s Clawback

56

2.13

Sharing of Payments by Lenders

57

2.14

Cash Collateral

58

2.15

Defaulting Lenders

59

2.16

Incremental Facility Loans

61

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

63

 

 

3.01

Taxes

63

3.02

Illegality

68

3.03

Inability to Determine Rates

68

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

69

3.05

Compensation for Losses

70

3.06

Mitigation Obligations; Replacement of Lenders

71

3.07

Successor LIBOR

71

3.08

Survival

72

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

73

 

 

4.01

Conditions of Initial Credit Extension

73

4.02

Conditions to all Credit Extensions

76

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

76

 

 

5.01

Existence, Qualification and Power

76

5.02

Authorization; No Contravention

77

5.03

Governmental Authorization; Other Consents

77

5.04

Binding Effect

77

5.05

Financial Statements; No Material Adverse Effect

77

5.06

Litigation

78

 

i

--------------------------------------------------------------------------------


 

5.07

No Default

78

5.08

Ownership of Property

78

5.09

Environmental Compliance

78

5.10

Insurance

79

5.11

Taxes

79

5.12

ERISA Compliance

79

5.13

Subsidiaries

80

5.14

Margin Regulations; Investment Company Act

80

5.15

Disclosure

81

5.16

Compliance with Laws

81

5.17

Intellectual Property; Licenses, Etc.

81

5.18

Solvency

82

5.19

Perfection of Security Interests in the Collateral

82

5.20

Business Locations; Taxpayer Identification Number

82

5.21

OFAC

82

5.22

Anti-Corruption Laws

82

5.23

Use of Proceeds

82

5.24

No EEA Financial Institution

82

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

83

 

 

6.01

Financial Statements

83

6.02

Certificates; Other Information

84

6.03

Notices

85

6.04

Payment of Taxes

86

6.05

Preservation of Existence, Etc.

86

6.06

Maintenance of Properties

86

6.07

Maintenance of Insurance

86

6.08

Compliance with Laws

87

6.09

Books and Records

87

6.10

Inspection Rights

87

6.11

Use of Proceeds

88

6.12

ERISA Compliance

88

6.13

Additional Guarantors

88

6.14

Pledged Assets

88

6.15

Anti-Corruption Laws

89

 

 

 

ARTICLE VII NEGATIVE COVENANTS

89

 

 

7.01

Liens

89

7.02

Investments

91

7.03

Indebtedness

91

7.04

Fundamental Changes

92

7.05

Dispositions

93

7.06

Restricted Payments

93

7.07

Change in Nature of Business

94

7.08

Transactions with Affiliates

94

7.09

Burdensome Agreements

94

7.10

Use of Proceeds

94

7.11

Financial Covenants

95

7.12

Restrictions on Payment of Earn-Out Obligations

95

7.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

95

 

ii

--------------------------------------------------------------------------------


 

7.14

Ownership of Subsidiaries

95

7.15

Sale Leasebacks

95

7.16

Capital Expenditures

95

7.17

Restrictions on Holdings

96

7.18

Sanctions

96

7.19

Anti-Corruption Laws

96

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

96

 

 

8.01

Events of Default

96

8.02

Remedies Upon Event of Default

98

8.03

Application of Funds

99

8.04

Right to Cure Financial Covenant Defaults

100

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

101

 

 

9.01

Appointment and Authority

101

9.02

Rights as a Lender

101

9.03

Exculpatory Provisions

101

9.04

Reliance by Administrative Agent

102

9.05

Delegation of Duties

103

9.06

Resignation of Administrative Agent

103

9.07

Non-Reliance on Administrative Agent and Other Lenders

104

9.08

No Other Duties; Etc.

105

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

105

9.10

Collateral and Guaranty Matters

106

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

107

9.12

ERISA Matters

107

 

 

 

ARTICLE X GUARANTY

109

 

 

10.01

The Guaranty

109

10.02

Obligations Unconditional

109

10.03

Reinstatement

110

10.04

Certain Additional Waivers

110

10.05

Remedies

110

10.06

Rights of Contribution

111

10.07

Guarantee of Payment; Continuing Guarantee

111

10.08

Keepwell

112

 

 

 

ARTICLE XI MISCELLANEOUS

112

 

 

11.01

Amendments, Etc.

112

11.02

Notices; Effectiveness; Electronic Communications

114

11.03

No Waiver; Cumulative Remedies; Enforcement

116

11.04

Expenses; Indemnity; Damage Waiver

117

11.05

Payments Set Aside

119

11.06

Successors and Assigns

119

11.07

Treatment of Certain Information; Confidentiality

123

11.08

Rights of Setoff

124

11.09

Interest Rate Limitation

125

11.10

Counterparts; Integration; Effectiveness

125

11.11

Survival of Representations and Warranties

125

11.12

Severability

126

11.13

Replacement of Lenders

126

 

iii

--------------------------------------------------------------------------------


 

11.14

Governing Law; Jurisdiction; Etc.

127

11.15

Waiver of Jury Trial

128

11.16

No Advisory or Fiduciary Responsibility

128

11.17

Electronic Execution of Assignments and Certain Other Documents

128

11.18

USA PATRIOT Act Notice

129

11.19

Subordination of Intercompany Indebtedness

129

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

129

11.21

Assumption and Acknowledgment

130

11.22

ENTIRE AGREEMENT

130

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

5.13

Subsidiaries

5.17

IP Rights

5.20(a)

Locations of Real Property

5.20(b)

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

5.20(c)

Changes in Legal Name, State of Formation and Structure

7.01

Liens Existing on the Closing Date

7.02

Investments Existing on the Closing Date

7.03-1

Indebtedness Existing on the Closing Date

7.03-2

Purchase Money Indebtedness Existing on the Closing Date

7.03-3

Backstopped Letters of Credit

11.02

Certain Addresses for Notices

 

 

EXHIBITS

 

 

1.01

Form of Secured Party Designation Notice

2.02

Form of Loan Notice

2.04

Form of Swingline Loan Notice

2.05

Form of Notice of Loan Prepayment

2.11

Form of Note

3.01

Forms of U.S. Tax Compliance Certificates

6.02

Form of Compliance Certificate

6.13

Form of Joinder Agreement

11.06(b)

Form of Assignment and Assumption

11.06(b)(iv)

Form of Administrative Questionnaire

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of March 26, 2018 among WIND MERGER SUB
I, INC., a Delaware corporation (prior to consummation of the Closing Date
Merger, the “Initial Borrower”), IEA ENERGY SERVICES LLC, a Delaware limited
liability company (f/k/a WIND MERGER SUB II, LLC; after giving effect to the
Closing Date Merger, the “Borrower”), IEA INTERMEDIATE HOLDCO, LLC, a Delaware
limited liability company (“Holdings”), the other Guarantors, the Lenders and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business, division of or
other business unit of, another Person or (b) at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.



 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Real Property Lease” means that certain Amended and Restated Lease
Agreement, dated October 20, 2017, between Clinton RE Holdings (Delaware), LLC
and White Construction, Inc.

 

“Agent Fee Letter” the letter agreement, dated as of November 3, among IEA, Bank
of America and MLPFS.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $50,000,000.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar Rate or Base Rate floor or otherwise, in each case, incurred or
payable by Holdings or any of its Subsidiaries generally to all lenders of such
Indebtedness; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement, structuring, commitment, underwriting or other similar fees
(regardless of whether paid in whole or in part to any lenders) not paid
generally to all lenders of such Indebtedness.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to such Lender’s Term Loan
Commitment and outstanding portion of the outstanding Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the aggregate amount of
the Term Loan Commitments and the aggregate outstanding principal amount of the
Term Loan represented by such Lender’s Term Loan Commitment and outstanding
principal amount of the Term Loan held by such Lender at such time; provided
that if the Term Loan Commitments have been terminated pursuant to Section 8.02
or if the Term Loan Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the outstanding amount of the Term
Loan, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable.  The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

 

“Applicable Period” means, as of any date of determination, the period of four
fiscal quarters most recently ended for which the Loan Parties have delivered or
were required to deliver financial statements pursuant to Section 6.01(a) or
(b); provided that, prior to the first date that financial statements have been
or are required to be delivered pursuant to Section 6.01(a) or (b), the
Applicable Period in effect shall be the period of four consecutive fiscal
quarters of IEA ended December 31, 2017.

 

“Applicable Rate” means (i) with respect to Eurodollar Rate Loans, 3.00% per
annum and (ii) with respect to Base Rate Loans, 2.00% per annum.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Bank of America (an affiliate of MLPFS) and Cadence Bank, each
in its capacity as joint lead arranger and joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent and the Borrower.

 

2

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
IEA and its Subsidiaries for the fiscal year ended December 31, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows of IEA and its Subsidiaries for such fiscal year, including the
notes thereto.

 

“Availability Period” means, (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02 and (b) with respect to the Term Loan
Commitments, the period from the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Term Loan Commitments
pursuant to Section 2.06 and (iii) the date of termination of the commitment of
each Lender to make Loans pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided that
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

3

--------------------------------------------------------------------------------


 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

 

“Cadence Bank” means Cadence Bank, N.A.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent and the L/C Issuer and/or
(c) if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) (or, in the case of any Foreign
Subsidiary, by any foreign government having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof)) having maturities of not more
than twelve months from the date of acquisition, (b) Dollar (or, in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of its business) denominated time deposits and certificates
of deposit of any commercial bank that (i) is a Lender or (ii) (A) is organized
under the laws of the United States, any state thereof, the District of Columbia
or any member nation of the Organization for Economic Cooperation and
Development or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System and (B) has
capital and surplus in excess of $500,000,000 or (iii) any bank whose short term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States (or, in the case of any Foreign
Subsidiary, Canada or any member nation of the European Union) in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) investments,
classified in accordance with GAAP as current assets, in money market investment

 

4

--------------------------------------------------------------------------------


 

programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (other than Oaktree and its Controlled
Investment Affiliates) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all Equity Interests
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of Voting Stock of Pubco representing
the greater of (i) 35% and (ii) more than Oaktree and its Controlled Investment
Affiliates of the combined voting power of all Voting Stock of Pubco on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Pubco
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to

 

5

--------------------------------------------------------------------------------


 

that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or

 

(c)           Pubco shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of the Borrower on a fully
diluted basis (which for this purpose shall exclude all Equity Interests that
have not yet vested); or

 

(d)           Pubco shall cease to have the ability to elect (either through
share ownership or contractual voting rights) a majority of the board of
directors or equivalent governing body of the Borrower.

 

“Closing Date” means the date hereof.

 

“Closing Date Merger” means the Acquisition by Pubco of all the Equity Interests
of IEA pursuant to the Closing Date Merger Documents whereby the Initial
Borrower will merge with and into IEA, with IEA as the surviving entity (the
“First Merger”), and then immediately after the First Merger, IEA will merge
with and into the Borrower, with the Borrower as the surviving entity.

 

“Closing Date Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of November 3, 2017, by and among IEA, Pubco, the Initial Borrower, the
Borrower, Infrastructure and Energy Alternatives, LLC (the “Seller”), and
Oaktree Opportunities Fund III Delaware, L.P., a Delaware limited partnership,
as the Seller’s representative in the Closing Date Merger.

 

“Closing Date Merger Documents” means the Closing Date Merger Agreement, and all
other documents, agreements and instruments relating to the Closing Date Merger
in each case including all schedules and exhibits thereto.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Section 6.14 or any of the Loan
Documents.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

 

“Commitment Fees” has the meaning specified in Section 2.09(a)(ii).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company Material Adverse Effect” means any change, event, circumstance,
development or effect that, individually or in the aggregate, has had, or would
reasonably be expected to have, a material adverse effect on (1) the business,
condition (financial or otherwise), assets, liabilities (actual or contingent)
or results of operations of IEA and its Subsidiaries, taken as a whole or
(2) the ability of IEA and its Subsidiaries to consummate the transactions
contemplated by the Closing Date Merger Agreement when required pursuant to the
Closing Date Merger Agreement and in any event prior to April 30, 2018;
provided, however, that “Company Material Adverse Effect” shall not include the
impact on such business, condition,

 

6

--------------------------------------------------------------------------------


 

assets, liabilities or results of operations arising out of or attributable to
(a) conditions or effects that generally affect the industries in which IEA and
its Subsidiaries operate, (b) seasonal fluctuations of the businesses of IEA and
its Subsidiaries, (c) any regional, national or international economic,
financial, social or political conditions (including changes therein),
(d) effects resulting from changes in the financial, banking or securities
markets, (e) any effects or conditions resulting from an outbreak or escalation
of hostilities, disease, acts of terrorism, cyber terrorism, political
instability or other national or international calamity, crisis or emergency, an
act of God or any governmental or other response to any of the foregoing, in
each case whether or not involving the United States or any other region where
IEA or any of its Subsidiaries conducts business or operations, (f) effects
arising from changes or proposed changes in Laws or accounting principles or
requirements, including any changes or proposed changes in standards,
interpretations or enforcement thereof, (g) effects relating to the
announcement, execution or consummation of the Closing Date Merger Agreement or
the transactions contemplated thereby, including the fact that the prospective
owner of IEA and its Subsidiaries is Pubco or any affiliate of Pubco or related
to the identity of any of Pubco’s directors, managers, officers, agents,
employees, partners, members, equityholders, advisors or representatives,
(h) effects resulting from compliance with the terms and conditions of the
Closing Date Merger Agreement by Infrastructure and Energy Alternatives,
LLC, IEA and its Subsidiaries (including the failure to take any action
restricted by the Closing Date Merger Agreement) or otherwise consented to in
writing by Pubco, or (i) any failure by IEA or any of its Subsidiaries to meet
any projections, forecasts or estimates in and of itself (although this clause
(i) shall not apply to the facts and circumstances that may have given rise or
contributed to any such failure), except that in the case of sub-clauses (a),
(b), (c), (d), (e) and (f), to the extent that such conditions or effects
disproportionately impact the businesses of IEA and its Subsidiaries, taken as a
whole, relative to other participants in the industry in which IEA and its
Subsidiaries operate (in which case, only the incremental disproportionate
effect shall be taken into account in the determination of Company Material
Adverse Effect hereunder).  For the avoidance of doubt, a Company Material
Adverse Effect shall be measured only against past performance of IEA and its
Subsidiaries, taken as a whole, and not against any forward-looking statements,
financial projections or forecasts of IEA or its Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, all capital expenditures.

 

“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) the following, in each case without duplication,
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period; (ii) the provision for
federal, state, local and non-U.S. income taxes payable for such period;
(iii) depreciation and amortization expense for such period; (iv) non-cash
charges, expenses or losses, including (A) non-cash compensation expense and
other non-cash expenses or charges arising from the granting of stock options,
stock appreciation rights or similar arrangements, (B) any non-cash accounting
adjustments and (C) non-cash exchange or translation losses arising from foreign
currency hedging transactions or currency fluctuations; (v) charges and expenses
incurred as a result of the entering into and funding of the Transaction within
ninety (90) days of the Closing Date in an aggregate amount not to exceed
$30,000,000 less any amounts accrued prior to December 31, 2017 and included in
the calculation of the deemed amount of Consolidated EBITDA in any period set
forth below; (vi) restructuring costs, integration costs, business optimization
expenses or costs, retention, recruiting, relocation and signing bonuses and
expenses, severance costs, transaction fees; (vii) fees, costs and expenses
related to any Permitted Acquisition, Investment, Restricted Payment,
Disposition, the

 

7

--------------------------------------------------------------------------------


 

issuance or amendment of Indebtedness or Equity Interests (each a “Permitted
Transaction”) (A) for Permitted Transactions consummated, in an aggregate amount
not to exceed $5,000,000 per Permitted Transaction and (B) for not consummated
Permitted Transactions, the amount added back shall be subject to the aggregate
cap set forth below; (viii) charges, losses, or expenses to the extent
indemnified or insured or reimbursed by an unaffiliated third party (including
business interruption insurance) to the extent such indemnification, insurance
or reimbursement is (A) actually received in cash for such period or (B) is
reasonably expected to be received in cash; provided that amounts added back
pursuant to this clause (B) will be subtracted in any subsequent period for
which it is determined such amounts will not be received; (ix) to the extent not
already excluded pursuant to the definition of Consolidated Net Income,
extraordinary losses during such period, net of related tax effects; and (x) the
Enterprise Expansion Addback, minus (c) the following, without duplication, to
the extent included in calculating such Consolidated Net Income, (i) non-cash
income or gains arising from foreign currency hedging transactions or currency
fluctuations, (ii) to the extent not already excluded per the definition of
Consolidated Net Income, extraordinary gains during such period, net of related
tax effects and (iii) cash payments made during such period with respect to
non-cash charges, expenses or losses that were added back pursuant to clause
(b)(iv) above in a prior period; provided, that, the aggregate amount added back
to Consolidated EBITDA pursuant to clauses (vi), (vii)(B), (ix) and (x) hereof
shall not exceed 25% of Consolidated EBITDA in the aggregate in any Applicable
Period (calculated before giving effect to such add back).  Notwithstanding the
foregoing, Consolidated EBITDA shall be deemed to be the following amounts for
the following fiscal quarters (in each case subject to Section 1.03(d) for any
Acquisition (other than the Closing Date Merger) or Disposition occurring after
the Closing Date): (1) the fiscal quarter ending March 31, 2017, $6,151,418;
(2) the fiscal quarter ending June 30, 2017, $10,876,385; (3) the fiscal quarter
ending September 30, 2017, $19,269,712 and (4) the fiscal quarter ending
December 31, 2017, $16,247,645.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to Holdings and its Subsidiaries on a consolidated basis, without
duplication, the sum of:  (a) the outstanding principal amount of all
obligations for borrowed money (including Obligations) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) the maximum amount available to be drawn under issued and
outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties and similar instruments (other than surety bonds);
(c) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including any Earn-Out Obligations but only to the extent such obligation would
be recognized as a liability on the consolidated balance sheet of Holdings in
accordance with GAAP; (d) all purchase money Indebtedness; (e) all Attributable
Indebtedness; (f) all obligations to purchase, redeem, retire, defease or
otherwise make any payment prior to the Maturity Date in respect of any Equity
Interests or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all Guarantees with respect to Indebtedness of the types
specified in clauses (a) through (f) above of another Person; and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.

 

“Consolidated Interest Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (including
capitalized interest), premium payments (including in connection with any
voluntary prepayment of Indebtedness), debt discount, fees, charges and related
expenses in connection with borrowed money (including in respect of guarantees
and letters of credit) or the deferred purchase price of assets, in each case to
the extent treated as interest in accordance with GAAP, plus (b) the portion of
rent expense with respect to such period under capital leases that is treated as
interest in accordance with GAAP, plus (c) commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing, plus (d) net costs associated with any Swap Contract

 

8

--------------------------------------------------------------------------------


 

with respect to any Indebtedness (including the amortization or payment of fees
but excluding (i) unrealized gains or losses with respect thereto and (ii) any
termination payments related to such Swap Contract), plus (e) the portion of any
payments made in connection with Synthetic Lease Obligations to the extent
treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the Applicable Period then most recently ended.

 

“Consolidated Net Income” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, net income (or loss) for such period;
provided that Consolidated Net Income shall exclude (a) gains and losses for
such period that are “unusual” and “infrequently occurring items” as defined by
FASB ASC 225-20, (b) the net income of any Subsidiary during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, and (c) any income (or loss) for such period of
any Person if such Person is not a Subsidiary, except that Holdings’ equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to Holdings or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Holdings as described in clause (b) of this proviso).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Controlled Investment Affiliate” means, with respect to Oaktree, any other
Person that is (a) controlled by, or is under common control with, Oaktree and
(b) engaged in the business of making equity or debt investments in the ordinary
course of business.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 8.04.

 

“Cure Notice” has the meaning specified in Section 8.04.

 

“Cure Notice Date” has the meaning specified in Section 8.04.

 

“Cure Right” has the meaning specified in Section 8.04.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.03.

 

9

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

10

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Recovery Event.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia other than a
Subsidiary that constitutes a FSHCO.

 

“Earn-Out Obligations” means any deferred purchase price obligations (including
earn-out obligations) in connection with an Acquisition but excluding
(a) indemnification obligations, holdbacks, purchase price adjustments or any
similar obligations or (b) any earn-out obligations paid in equity of Pubco.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Enterprise Expansion Addback” means, for any entity, division, operation or
line of business commenced or started within the twelve (12) months prior to the
last day of the Applicable Period, the amount by which expenses exceed revenues
in an amount not to exceed $7,500,000 in the aggregate for such period.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, or legally binding judgments,
orders, decrees and governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and wastewater discharges.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
or penalties), of any Loan Party or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
written contract or agreement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt by the Borrower of notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of
proceedings to terminate a Pension Plan or Multiemployer Plan; (f) any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA, (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate”  means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Rate, at approximately 11:00
a.m., London time determined

 

12

--------------------------------------------------------------------------------


 

two (2) Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, (b) any
fee-owned real property which is located within the United States with a fair
market value of less than $3,750,000, (c) any leasehold interest of any Loan
Party in real property, (d) any IP Rights for which a perfected Lien thereon is
not effected either by filing of a Uniform Commercial Code financing statement
or by appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (e) any IP
Rights consisting of any intent-to-use trademark applications for which a
verified statement of use or any amendment to allege use has not been filed with
the United States Patent and Trademark Office only to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications, (f) any personal property (other than personal property described
in clause (d) above) for which the attachment or perfection of a Lien thereon is
not governed by the Uniform Commercial Code, (g) motor vehicles, airplanes and
other assets subject to certificates of title, (h) any commercial tort claims or
letter of credit rights with a value of less than $1,500,000, (i) the Equity
Interests of any direct Foreign Subsidiary or FSHCO of any Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to
Section 6.13(a), (j) any property which is subject to a Lien of the type
described in Section 7.01(i) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property, (k) any general
intangible, permit, lease, license, contract or other instrument of a Loan Party
to the extent the grant of a security interest in such general intangible,
permit, lease, license, contract or other instrument in the manner contemplated
by the Collateral Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both), (l) any assets or property to the extent that the
grant of a security interest or Lien therein is prohibited under applicable Law;
provided, that (A) the foregoing exclusions of set forth in clauses (k) and
(l) shall in no way be construed to apply to (1) the extent that any described
prohibition or restriction is ineffective under the UCC or any other applicable
Law (including Debtor Relief Laws) or principles of equity, or (2) the extent
that any such prohibition or the requirement for any consent contained in any
applicable Law, general intangible, permit, lease, license, contract or other
instrument, is terminated or eliminated to the extent sufficient to permit any
such item to become Collateral, or to the extent that any such consent is
granted, or any requirement for such consent is waived or terminated, and
(B) the foregoing exclusions set forth in clauses (k) through (l) shall in no
way be construed to limit, impair, or otherwise affect any of the Administrative
Agent’s continuing security interests in and Liens upon any rights or interests
of any Loan Party in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, governmental licenses, state or local franchises, charters or
authorizations, or Equity Interests, or (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement, governmental licenses,

 

13

--------------------------------------------------------------------------------


 

state or local franchises, charters or authorizations, or Equity Interests, and
(m) any real or personal property as to which the Administrative Agent and the
Borrower reasonably agree in writing that the costs or other consequences of
obtaining a security interest or perfection thereof are excessive in view of the
benefits to be obtained by the Lenders and the other holders of the Obligations.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Future Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.08 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply to only the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any withholding Taxes imposed pursuant to FATCA.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.

 

“FCPA” has the meaning set forth in Section 5.22.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Fee Letters” means the Agent Fee Letter and the Joint Fee Letter.

 

“Financial Covenant Default” has the meaning specified in Section 8.04.

 

“Flood Hazard Property” means any real property subject to a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“FSHCO” means any Subsidiary that owns no material assets other than the Equity
Interests of one or more Foreign Subsidiaries and/or of one or more FSHCOs.

 

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

15

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) Holdings, (b) each Domestic Subsidiary of
Holdings identified as a “Guarantor” on the signature pages hereto, (c) each
Person that joins as a Guarantor pursuant to Section 6.13 or otherwise, (d) with
respect to (i) Obligations under any Secured Hedge Agreement, (ii) Obligations
under any Secured Cash Management Agreement and (iii) any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 10.01 and
10.08) under the Guaranty, the Borrower, and (e) the successors and permitted
assigns of the foregoing; provided, that, in no event shall a Foreign Subsidiary
or a FSHCO be required to become a Guarantor.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article X.

 

“Hazardous Materials” means all substances, wastes, or chemicals defined, listed
or regulated by any Environmental Law as “hazardous”, “toxic”, a “pollutant”, a
“contaminant”, explosive or radioactive or words of similar import or meaning,
including petroleum or petroleum distillates, natural gas, natural gas liquids,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
toxic mold, infectious or medical wastes.

 

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (ii) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (iii) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract; provided,
in the case of a Secured Hedge Agreement with a Person who is no longer a Lender
(or Affiliate of a Lender), such Person shall be

 

16

--------------------------------------------------------------------------------


 

considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IEA” means IEA Energy Services LLC, a Delaware limited liability company, prior
to giving effect to the Closing Date Merger.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” means any Domestic Subsidiary that accounts for less
than (a) 2.5% of total revenues of Holdings and its Subsidiaries on a
consolidated basis for the Applicable Period or (b) 2.5% of total assets of
Holdings and its Subsidiaries on a consolidated basis as of the end of the
Applicable Period; provided that if at any time all Domestic Subsidiaries that
are not Guarantors account in the aggregate for greater than (i) 5% of
Consolidated EBITDA for the Applicable Period, (ii) 5% of total revenues of
Holdings and its Subsidiaries on a consolidated basis for the Applicable Period
or (iii) 5% of total assets of Holdings and its Subsidiaries on a consolidated
basis as of the end of the Applicable Period, then the Borrower shall cause one
or more of such Domestic Subsidiaries to become Guarantors pursuant to
Section 6.13 such that immediately thereafter the remaining Domestic
Subsidiaries that are not Guarantors shall not exceed any of the thresholds in
clauses (i), (ii) or (iii) of this proviso.

 

“Incremental Facility Amendment” has the meaning specified in Section 2.16.

 

“Incremental Facility Loans” has the meaning specified in Section 2.16.

 

“Incremental Request” has the meaning specified in Section 2.16.

 

“Incremental Revolving Commitments” has the meaning specified in Section 2.16.

 

“Incremental Revolving Loans” has the meaning specified in Section 2.16.

 

“Incremental Term Facility” has the meaning specified in Section 2.16.

 

“Incremental Term Loans” has the meaning specified in Section 2.16.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)           the maximum amount of all direct or contingent obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           the Swap Termination Value of any Swap Contract;

 

(d)           all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

 

17

--------------------------------------------------------------------------------


 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness;

 

(g)           all obligations to purchase, redeem, retire, defease or otherwise
make any payment prior to the Maturity Date in respect of any Equity Interests
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

 

(h)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(i)            all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrower” has the meaning specified in the introductory paragraph.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swingline Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or upon consent of all of the Lenders under the applicable
facility, such other period that is twelve months or less (in each case, subject
to availability); provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

18

--------------------------------------------------------------------------------


 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.13 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 6.13 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

 

“Joint Fee Letter” the letter agreement, dated as of November 3, 2017, among
IEA, the Administrative Agent, MLPFS and Cadence Bank.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

19

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LCA Action” has the meaning set forth in Section 1.07.

 

“LCA Election” has the meaning set forth in Section 1.07.

 

“LCA Test Date” has the meaning set forth in Section 1.07.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

 

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Revolving Commitments.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.08.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of

 

20

--------------------------------------------------------------------------------


 

any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any Acquisition by Holdings or one or more
of its Subsidiaries permitted pursuant to this Agreement whose consummation is
not conditioned on the availability of, or on obtaining, third-party financing
and which is designated as a Limited Condition Acquisition by the Borrower in
writing to the Administrative Agent.

 

“Liquidity” means, as of any date of determination, the sum of (a) availability
existing under the Aggregate Revolving Commitments as of the date of such
determination and (b) Qualified Cash.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swingline Loan or the Term Loan, and shall
include as the context requires, any Incremental Facility Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, each Incremental Facility
Amendment, each Term Loan Tranche Amendment and the Fee Letters (but
specifically excluding Secured Hedge Agreements and any Secured Cash Management
Agreements).

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit 2.02 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender or the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Maturity Date” means March 26, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

21

--------------------------------------------------------------------------------


 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 100% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests of any Loan Party in
any real property.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Recovery Event, net of (a) direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof (including any
amounts to be included in Permitted Tax Distributions attributable to such
transaction) and (c) in the case of any Disposition or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related property; it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance or Recovery Event.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved

 

22

--------------------------------------------------------------------------------


 

by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Oaktree” means Oaktree Capital Management L.P., a Delaware limited partnership.

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (ii) all obligations of any Loan Party or any Subsidiary owing to a
Cash Management Bank or a Hedge Bank in respect of Secured Cash Management
Agreements or Secured Hedge Agreements, in each case identified in clauses
(i) and (ii) whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Other Term Loans” has the meaning specified in Section 2.16.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any

 

23

--------------------------------------------------------------------------------


 

other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PATRIOT Act” has the meaning set forth in Section 11.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (excluding any
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Internal Revenue Code.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by
Holdings or any Subsidiary of Holdings, provided, that, (a) subject to
Section 1.07, no Default shall have occurred and be continuing or would result
from such Acquisition, (b) the property acquired (or the property of the Person
acquired) in such Acquisition is used or useful in the same or a similar line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof, including for the
avoidance of doubt, infrastructure and industrials construction and alternative
energy), (c) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (d) subject to
Section 1.07, the Loan Parties shall have delivered to the Administrative Agent
a Pro Forma Compliance Certificate demonstrating that, after giving effect to
such Acquisition on a Pro Forma Basis, (i) the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 recomputed as
of the end of the Applicable Period and (ii) the Consolidated Leverage Ratio
recomputed as of the end of the Applicable Period would not exceed the amount
that is 0.25:1.0 lower than the Consolidated Leverage Ratio permitted under
Section 7.11(a) as of the end of the Applicable Period, (e) subject to
Section 1.07, the representations and warranties made by the Loan Parties in
each Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto), (f) if
such transaction involves the purchase of an interest in a partnership between
any Loan Party as a general partner and entities unaffiliated with the Borrower
as the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly wholly
owned by such Loan Party newly formed for the sole purpose of effecting such
transaction, (g) subject to Section 1.07, the Loan Parties shall have Liquidity
of at least $20,000,000 after giving effect to such Acquisition on a Pro Forma
Basis, and (h) the aggregate cash and non-cash consideration (including assumed
Indebtedness, the good faith estimate by the Borrower of the maximum amount of
any Earn-Out Obligation) for all such Acquisitions occurring during the term of
this Agreement shall not exceed $150,000,000 (excluding consideration funded
with capital contributions to Holdings (including cash proceeds from the initial
public offering of Pubco) or paid in common stock of Pubco); provided, that the
aggregate amount

 

24

--------------------------------------------------------------------------------


 

of Earn-Out Obligations expected to be paid with respect to all Acquisitions in
the aggregate, as determined by the Borrower in good faith, shall not exceed
$30,000,000.

 

“Permitted Equity” has the meaning specified in Section 8.04.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Permitted Tax Distributions” means with respect to each taxable period,
distributions by Holdings to holders of membership or other equity interests of
Holdings in an amount not to exceed the amount of any U.S. federal, state, local
and/or non-U.S. taxes that Holdings and/or its Subsidiaries, as applicable,
would have paid had Holdings and/or its Subsidiaries, as applicable, been a
stand-alone corporate taxpayer or a stand-alone corporate consolidated,
combined, affiliated, unitary or similar group (without duplication, for the
avoidance of doubt, of any amount of such taxes actually directly paid by
Holdings and/or any of its Subsidiaries to the relevant taxing authorities).

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to Holdings or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then either
(i) the transferee thereof shall be a Loan Party or (ii) such Disposition shall
constitute an Investment permitted by Section 7.02; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(d) Dispositions of machinery and equipment that are Disposed of in the ordinary
course of business; (e) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of Holdings and
its Subsidiaries; and (f) the sale or disposition of Cash Equivalents for fair
market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Pension Plan and excluding any Multiemployer Plans),
maintained for employees of any Loan Party or any ERISA Affiliate or any such
Plan to which the any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 7.11, such transaction
(including the incurrence of any Indebtedness therewith) shall be deemed to have
occurred as of the first day of the Applicable Period.  In connection with the
foregoing, (a) with respect to any Disposition or Recovery Event, (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and
(ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement and cash flow statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement and cash flow statement items for
Holdings and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
(x) financial statements or (y) other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by any Loan
Party or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the

 

25

--------------------------------------------------------------------------------


 

applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of Holdings containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 recomputed as of the end of the Applicable
Period after giving effect to the applicable transaction on a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Pubco” means Infrastructure and Energy Alternatives, Inc. (f/k/a M III
Acquisition Corp.) a Delaware corporation.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Cash” means cash or Cash Equivalents of the Loan Parties that (a) are
maintained in a deposit account with the Administrative Agent or in a deposit
account that is subject to an account control agreement in form and substance
reasonably satisfactory to the Administrative Agent, (b) do not appear (or would
not be required to appear) as “restricted” on a consolidated balance sheet of
Holdings and (c) are not subject to a Lien (other than Liens of the type
described in Sections 7.01(a), (c), (m) and (n)).

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property:

 

(a)                                 a fully executed and notarized Mortgage
encumbering the fee interest of such Loan Party in such real property;

 

(b)                                 if requested by the Administrative Agent in
its reasonable discretion, an as-built survey of the sites of such real property
certified to the Administrative Agent and the title insurance company issuing
the policies referred to in clause (c) of this definition in a manner
satisfactory to each of the Administrative Agent and such title insurance
company, dated a date satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which survey shall be sufficient to delete any standard printed survey exception
contained in the applicable title policy and be made in accordance with the
Minimum Standard Detail Requirements for Land Title Surveys jointly established
and adopted by the American Land Title Association and the American Congress on
Surveying and Mapping as such requirements are in effect on the date of
preparation of such survey;

 

(c)                                  an ALTA mortgagee title insurance policy or
marked up unconditional binder of title insurance issued by a title insurance
company reasonably acceptable to the Administrative Agent with respect to such
real property, in an amount reasonably acceptable to the Administrative Agent
(not to exceed 110% of the fair market value of the applicable property, as
determined in good faith by the Borrower) assuring the Administrative Agent that
the Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Liens, which title insurance policies

 

26

--------------------------------------------------------------------------------


 

shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent and shall include such endorsements as are reasonably
requested by the Administrative Agent and which are available at commercially
reasonable rates in the jurisdiction where the applicable real property is
located;

 

(d)                                 (i) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such real property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by each Loan Party relating
thereto) and (ii) if such real property is a Flood Hazard Property, (A)  notices
to (and confirmations of receipt by) such Loan Party as to the existence of a
special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program and (A) evidence of
applicable flood insurance, if available, in each case in such form, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise reasonably required by the Administrative Agent;

 

(e)                                  if requested by the Administrative Agent in
its sole discretion, an environmental assessment report, as to such real
property, in form and substance and from professional firms reasonably
acceptable to the Administrative Agent;

 

(f)                                   if requested by the Administrative Agent
in its reasonable discretion, evidence reasonably satisfactory to the
Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks); and

 

(g)                                  if requested by the Administrative Agent in
its sole discretion, an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property regarding the enforceability, due authorization,
execution and delivery of the Mortgage and such other matters customarily
covered in real estate counsel opinions, addressed to the Administrative Agent
and each Lender, in form and substance reasonably acceptable to the
Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Quarter” has the meaning specified in Section 8.04.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

27

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, however, that Required Lenders shall require at least two unaffiliated
Lenders so long as there are at least two unaffiliated Lenders that are not
Defaulting Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or any other documentation pursuant to which such
Lender becomes a party hereto, as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.  Revolving Commitments shall
include any Incremental Revolving Commitment.

 

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a)(i).

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

28

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.08.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement for which such
Cash Management Bank has delivered a Secured Party Designation Notice in
accordance with Section 9.11.  For the avoidance of doubt, a holder of
Obligations in respect of Secured Cash Management Agreements shall be subject to
the last paragraph of Section 8.03 and Section 9.11.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Subsidiary and any Hedge Bank for which such Hedge
Bank has delivered a Secured Party Designation Notice in accordance with
Section 9.11.  For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 8.03
and Section 9.11.

 

“Secured Party Designation Notice” means a notice delivered with the consent of
the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned) by any Lender or an Affiliate of a Lender that is a party to a
Secured Cash Management Agreement or a Secured Hedge Agreement substantially in
the form of Exhibit 1.01.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Loan Parties.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute

 

29

--------------------------------------------------------------------------------


 

unreasonably small capital, (d) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person and (e) the present fair salable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Closing Date Merger Representations” means such of the
representations made by or with respect to IEA and its Subsidiaries in the
Closing Date Merger Documents to the extent that the accuracy of any such
representation is a condition to Pubco’s obligations to consummate the Closing
Date Merger pursuant to the Closing Date Merger Documents or is material to the
interests of the Lenders, but only to the extent that Pubco has the right to
terminate its obligations under the Closing Date Merger Documents or decline to
consummate the Closing Date Merger as a result of a breach of such
representations.

 

“Specified Loan Party” has the meaning specified in Section 10.08.

 

“Specified Representations” means the representations and warranties made in
Sections 5.01(a) (as to valid existence), Section 5.01(b)(ii), Section 5.02(a),
Section 5.02(b)(i), Section 5.02(b)(iii), Section 5.04, Section 5.14,
Section 5.18 (after giving effect to the Transaction), Section 5.19 (but subject
to the last paragraph of Section 4.01), Section 5.21 and Section 5.22.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based

 

30

--------------------------------------------------------------------------------


 

upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor Swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01(b)(i) and includes any
Term Loan Tranche and any Incremental Term Loan increasing such Term Loan.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or other document pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate principal amount of the
Term Loan Commitments of all of the Lenders as in effect on the Closing Date is
$50,000,000.

 

“Term Loan Commitment Fee” has the meaning specified in Section 2.09(a)(ii).

 

“Term Loan Draw” has the meaning specified in Section 2.01(b)(i).

 

“Term Loan Tranche Amendment” has the meaning specified in Section 2.01(b)(iii).

 

“Term Loan Tranche” has the meaning specified in Section 2.01(b)(ii).

 

“Threshold Amount” means $5,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swingline Loans
at such time.

 

31

--------------------------------------------------------------------------------


 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.

 

“Transaction” means, collectively, the Closing Date Merger, the Closing Date
Refinancing, the making of the Credit Extensions on the Closing Date, the
payment of the fees, premiums, expenses and other transaction costs in
connection with each of the foregoing transactions and all related transactions.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: 
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other

 

32

--------------------------------------------------------------------------------


 

document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Loan Parties and their Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP or the application thereof (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Loan Parties or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Loan Parties shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP or the application thereof (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Loan Parties shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that

 

33

--------------------------------------------------------------------------------


 

reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Holdings and its Subsidiaries or
to the determination of any amount for Holdings and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Holdings is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

(d)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the Consolidated Leverage Ratio
(including for the financial covenants in Section 7.11 and for purposes of
determining the Applicable Rate) shall be made on a Pro Forma Basis with respect
to (i) any Disposition of all of the Equity Interests of, or all or
substantially all of the assets of, a Subsidiary, (ii) any Disposition of a line
of business or division of any Loan Party or Subsidiary, or (iii) any
Acquisition, in each case, occurring during the applicable period.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).  The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.06        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07        Limited Condition Acquisitions.

 

(a)           In connection with the incurrence of any Indebtedness or Liens or
the making of any Investments, in each case, in connection with a Limited
Condition Acquisition (any of the foregoing, an “LCA Action” and collectively,
the “LCA Actions”), for purposes of determining compliance with any provision of
this Agreement which requires that no Default has occurred, is continuing or
would result from any such LCA Action or that the representations and warranties
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects), as applicable, such
condition shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition,

 

34

--------------------------------------------------------------------------------


 

an “LCA Election”), be deemed satisfied, so long as no Default exists and the
representations and warranties are true and correct in all material respects
(or, if qualified by materiality or Material Adverse Effect, in all respects) on
and as of the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”) and no Event of Default under
Section 8.01(a), (f) or (g) shall have occurred and is continuing on the
effective date of such LCA Action.  For the avoidance of doubt, if the Borrower
has exercised the LCA Election, and any Default occurs (including as a result of
the representations and warranties not being true and correct) following the LCA
Test Date and prior to the consummation of such Limited Condition Acquisition,
any such Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder.

 

(b)           In connection with any LCA Action, for purposes of:

 

(i)            determining compliance with any provision of this Agreement which
requires the calculation of the financial covenants set forth in Section 7.11;
or

 

(ii)           testing baskets set forth in this Agreement;

 

in each case, upon the LCA Election, the date of determination of whether any
such action is permitted hereunder, shall be the LCA Test Date, and if, after
giving effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) on a Pro Forma Basis as if they
had occurred at the beginning of the Applicable Period then most recently ended
prior to the LCA Test Date for which consolidated financial statements of
Holdings are available, the Loan Parties could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA of Holdings or the Person subject to such
Limited Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations.  If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of any Indebtedness or Liens or the making of any Investments,
Restricted Payments, prepayments of Indebtedness, Dispositions, fundamental
changes or any other purpose, in each case on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated both
(y) on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (z) assuming such
Limited Condition Acquisition and other transactions in connection therewith
have not been consummated.

 

35

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans and Term Loan.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment.  Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided herein; provided, however, that
any Borrowing of Revolving Loans made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Borrowing of Revolving Loans.

 

(b)           Term Loan.

 

(i)            Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars during the Availability Period in one or more Borrowings
(each such Borrowing of the Term Loan, a “Term Loan Draw”), not to exceed four
Term Loan Draws, in an aggregate amount not to exceed such Lender’s Term Loan
Commitment.  Each Term Loan Draw shall be in a principal amount of at least
$5,000,000. Amounts repaid on the Term Loan may not be reborrowed.  The Term
Loan may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided herein; provided, however, that any Term Loan Draw
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days prior to the date
of such Term Loan Draw.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, any
Term Loan Draw made for the purpose of funding a Limited Condition Acquisition
may be subject to Section 1.07 provided that (A) the Borrower shall deliver
written notice of such request to the Administrative Agent at least ten
(10) Business Days prior to the LCA Test Date (or such shorter period as the
Administrative Agent may designate in its sole discretion), together with: (I) a
quality of earnings with respect to the target of such Limited Condition
Acquisition, (II) a management presentation if prepared with respect to such
Limited Condition Acquisition, (III) the most recently completed audit for the
target of such Limited Condition Acquisition, (IV) a five year income statement
forecast of Holdings and its Subsidiaries after giving effect to such Limited
Condition Acquisition on a Pro Forma Basis and (V) a sources and uses table with
respect to such Limited Condition Acquisition and (B) each Lender shall be
afforded five (5) Business Days from receipt of such notice to consent to such
request.  If any Lender does not respond in such period, such Lender shall be
deemed to have rejected such request.  If less than all Lenders holding a Term
Loan Commitment consent to funding the Term Loan Draw subject to Section 1.07,
the Term Loan Draw requested by the Borrower may be funded by the consenting
Lenders only in an amount equal to the lesser of (x) the requested amount of
such Term Loan Draw and (y) the aggregate amount of the undrawn Term Loan
Commitments of such consenting Lenders, and the portion of the Term Loan to be
drawn pursuant to such Term Loan Draw shall thereafter constitute a separate
tranche of Loans (a “Term Loan Tranche”).

 

36

--------------------------------------------------------------------------------


 

(iii)          Each Term Loan Tranche shall be evidenced by an amendment (a
“Term Loan Tranche Amendment”) to this Agreement, giving effect to the
modifications permitted by this Section 2.01 (and subject to the limitations set
forth in the immediately preceding paragraph), executed by the Loan Parties, the
Administrative Agent and each Lender providing a portion of the Term Loan
Tranche, which such amendment, when so executed, shall amend this Agreement as
provided therein.  Each Term Loan Tranche Amendment shall also require such
amendments to the Loan Documents, and such other new Loan Documents, as the
Administrative Agent reasonably deems necessary or appropriate to effect the
modifications and credit extensions permitted by this Section 2.01.  Neither any
Term Loan Tranche Amendment, nor any such amendments to the other Loan Documents
or such other new Loan Documents, shall be required to be executed or approved
by any Lender, other than the Lenders providing such Term Loan Tranche and the
Administrative Agent, in order to be effective.  The Administrative Agent shall
give notice to the Loan Parties and the Lenders of the effectiveness of any Term
Loan Tranche Amendment.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice. 
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof (or, in
connection with any conversion or continuation of the Term Loan, if less, the
entire principal thereof then outstanding).  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, in connection with any conversion or continuation of the Term Loan,
if less, the entire principal thereof then outstanding).  Each Loan Notice shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the

 

37

--------------------------------------------------------------------------------


 

amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans be converted immediately to Base
Rate Loans.

 

(d)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect.

 

(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

 

(g)           This Section 2.02 shall not apply to Swingline Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03 , (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the any Loan Party or any Subsidiary, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of any Loan Party or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of any Lender
shall not exceed such

 

38

--------------------------------------------------------------------------------


 

Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Revolving Credit Exposure have approved such expiry date; or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders that have
Revolving Commitments have approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting

 

39

--------------------------------------------------------------------------------


 

Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

(F)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the

 

40

--------------------------------------------------------------------------------


 

Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or any Loan Party
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each case directing the L/C Issuer not to permit such
extension.

 

(iv)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been

 

41

--------------------------------------------------------------------------------


 

issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice).  Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount.  The Administrative Agent shall remit the funds
so received to the L/C Issuer.

 

42

--------------------------------------------------------------------------------


 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Loan Party, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such

 

43

--------------------------------------------------------------------------------


 

payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of any Loan Party or any waiver
by the L/C Issuer which does not in fact materially prejudice any Loan Party;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

44

--------------------------------------------------------------------------------


 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit.  In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason.  The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”)

 

45

--------------------------------------------------------------------------------


 

message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)           Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 2.15, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Eurodollar Rate Loans times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Agent Fee Letter, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

46

--------------------------------------------------------------------------------


 

(k)           Letters of Credit Issued for Holdings and its Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, Holdings or a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings or any Subsidiary inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04        Swingline Loans.

 

(a)           Swingline Facility.  Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swingline Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (B) the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Revolving Commitment, (ii) the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan and (iii) the Swingline Lender shall not be under any
obligation to make any Swingline Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swingline Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.

 

(b)           Borrowing Procedures.

 

(i)            Each Borrowing of Swingline Loans shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swingline Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Notice. 
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day.  Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swingline Loans
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B)

 

47

--------------------------------------------------------------------------------


 

that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swingline Loan Notice, make the amount of its Swingline Loan available to the
Borrower.

 

(c)           Refinancing of Swingline Loans.

 

(i)            The Swingline Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02.  The Swingline Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the Swingline Lender.

 

(ii)           If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Revolving Loans that are Base Rate Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Lenders fund its risk participation in the relevant
Swingline Loan and each Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

48

--------------------------------------------------------------------------------


 

(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Loan Notice).  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Swingline Lender.

 

(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swingline Lender.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

 

(f)            Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

 

2.05        Prepayments.

 

(a)           Voluntary Prepayments of Loans.

 

(i)            Revolving Loans and Term Loan.  The Borrower may, upon delivery
of a Notice of Loan Prepayment to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Loans and the Term Loan in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2)

 

49

--------------------------------------------------------------------------------


 

on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loan shall be applied to the remaining principal
amortization payments in direct order of maturity (provided, such prepayment
shall be applied ratably to all outstanding Term Loan Tranches).  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that such notice may state that such notice is conditional upon the
consummation of an acquisition or sale transaction or upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of any other specified event, in which case
such notice of prepayment may, subject to Section 3.05, be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied.  Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
applicable Lenders in accordance with their respective Applicable Percentages.

 

(ii)           Swingline Loans.  The Borrower may, upon notice to the Swingline
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Swingline Lender,
(i) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding).  Each such notice shall specify the date and amount
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that such notice may
state that such notice is conditional upon the consummation of an acquisition or
sale transaction or upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of any other specified event, in which case such notice of prepayment
may, subject to Section 3.05, be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied.  Any prepayment of a Swingline Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

 

(b)           Mandatory Prepayments of Loans.

 

(i)            Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swingline
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations

 

50

--------------------------------------------------------------------------------


 

pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Loans and Swingline Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.

 

(ii)           Dispositions and Recovery Events.  The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Dispositions (other than Permitted Transfers)
and Recovery Events to the extent such Net Cash Proceeds (A) exceed $500,000 in
the aggregate in any fiscal year and (B) are not reinvested in assets (excluding
current assets as classified by GAAP) that are useful in the business of
Holdings and its Subsidiaries within 365 days of the date of such Disposition or
Recovery Event (it being understood that such prepayment shall be due
immediately upon the expiration of such reinvestment period to the extent not
reinvested).  Notwithstanding any other provisions of this
Section 2.05(b)(ii) to the contrary, (A) to the extent that any or all of the
Net Cash Proceeds of any Disposition by a Foreign Subsidiary or any Recovery
Event of a Foreign Subsidiary would otherwise be required to be applied pursuant
to this Section 2.05(b) but is prohibited, restricted or delayed by applicable
local law from being repatriated to the United States (as determined in good
faith by the Borrower), the portion of such Net Cash Proceeds so affected will
not be required to be applied to prepay Loans and/or Cash Collateralize the L/C
Obligations at the times provided in this Section 2.05(b) but may be retained by
the applicable Foreign Subsidiary and (B) to the extent that the Borrower has
determined in good faith that repatriation of any or all of such Net Cash
Proceeds that would otherwise be required to be applied pursuant to this
Section 2.05(b) would have a material adverse tax consequence with respect to
such Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Foreign Subsidiary (the Borrower hereby agreeing to cause the
applicable Subsidiary to promptly use commercially reasonable efforts to take
all actions within the reasonable control of the Borrower that are reasonably
required to eliminate such tax effects).

 

(iii)          Debt Issuances.  Immediately upon receipt by any Loan Party or
any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

(iv)          Equity Cure Proceeds.  Immediately upon the receipt by any Loan
Party or any Subsidiary of cash proceeds from the issuance of any Equity
Interests or contribution of additional equity pursuant to the exercise of a
Cure Right, the Borrower shall prepay the Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to 100% of the Cure Amount.

 

(v)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)          with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
first, ratably to the L/C Borrowings and the Swingline Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

 

(B)          with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii), (iii) and (iv), first to the Term Loan (ratably to the remaining
principal

 

51

--------------------------------------------------------------------------------


 

amortization payments (and ratably to all outstanding Term Loan Tranches)),
second, ratably to the L/C Borrowings and the Swingline Loans, third, to the
outstanding Revolving Loans, and, fourth, to Cash Collateralize the remaining
L/C Obligations (without a corresponding reduction in the Aggregate Revolving
Commitments in the cases of clauses second through fourth).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

2.06        Termination or Reduction of Aggregate Revolving Commitments.

 

(a)           Optional Reductions.

 

(i)          The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, the Letter of Credit Sublimit or
the Swingline Sublimit, or from time to time permanently reduce the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swingline Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, (iv) the Borrower shall not terminate or reduce
the Letter of Credit Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit, (v) the Borrower shall not terminate
or reduce the Swingline Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swingline Loans
would exceed the Swingline Sublimit and (vi) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swingline Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction.  Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.

 

(ii)           The Borrower may, upon notice to the Administrative Agent,
terminate the undrawn portion of the Term Loan Commitments, or from time to time
permanently reduce the undrawn portion of the Term Loan Commitments; provided
that (A) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction and (B) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. 
Notwithstanding anything to the contrary contained herein, any notice of
termination or reduction may be revocable (or conditional or extendable) in the
event of a termination or reduction in connection with a transaction in the
event that such transaction does not close.

 

52

--------------------------------------------------------------------------------


 

(b)           Mandatory Reductions.

 

(i)            The Term Loan Commitments shall be automatically and permanently
reduced on a dollar-for-dollar basis by the amount of each Term Loan Draw, on
the date of such Term Loan Draw, and

 

(ii)           all undrawn Term Loan Commitments shall be automatically and
permanently reduced to zero on March 26, 2020.

 

2.07        Repayment of Loans.

 

(a)           Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

(b)           Swingline Loans.  The Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Maturity Date.

 

(c)           Term Loan.  The Borrower shall repay the outstanding principal
amount of the Term Loan in quarterly installments in an amount equal to 3.5% of
the initial amount of each Term Loan Draw commencing on the last day of the
first full fiscal quarter ending after such Term Loan Draw (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05 and increases with respect to any increase to the Term Loan
pursuant to Section 2.16), unless accelerated sooner pursuant to Section 8.02;
provided, that, the Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of the Term Loan outstanding on such date.

 

provided, however, that (i) if any principal repayment installment to be made by
the Borrower (other than principal repayment installments on Eurodollar Rate
Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (ii) if any principal repayment installment to be made by the
Borrower on a Eurodollar Rate Loan shall come due on a day other than a Business
Day, such principal repayment installment shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such principal repayment installment into another calendar month, in which event
such principal repayment installment shall be due on the immediately preceding
Business Day.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of the
Base Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate.  To the extent that any calculation of interest or any fee
required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.

 

53

--------------------------------------------------------------------------------


 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)           Commitment Fee.

 

(i)            The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Revolving Commitment Fee”) at a rate per annum equal to the
product of (A) 0.50% times (B) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (1) the Outstanding Amount of Revolving
Loans and (2) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15.  For the avoidance of doubt, the Outstanding Amount
of Swingline Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the Revolving
Commitment Fee.  The Revolving Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.

 

(ii)           The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Term Loan Commitment Fee” and together with the Revolving
Credit Commitment Fee, the “Commitment Fees”) at a rate per annum equal to the
product of (A) 1.00% (provided, that, such percentage shall be decreased to
0.50% on the date when the Term Loan

 

54

--------------------------------------------------------------------------------


 

Commitments of all the Lenders as in effect on such date are less than or equal
to $25,000,000 times (B) the actual daily amount of the Term Loan Commitments,
subject to adjustment as provided in Section 2.15.  For the avoidance of doubt,
the Outstanding Amount of Swingline Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Term Loan Commitment Fee.  The Term Loan Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.

 

(b)           Other Fees.

 

(i)            The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of
Exhibit 2.11 (a “Note”).  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

55

--------------------------------------------------------------------------------


 

(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swingline Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 3:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  Subject to Section 2.07(b) and as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

57

--------------------------------------------------------------------------------


 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Cash Collateral.

 

(a)           Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 2.05 or
8.02(c) or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(b) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided (other than Liens
permitted under Sections 7.01(a), (m) and (n)), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or

 

58

--------------------------------------------------------------------------------


 

8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment

 

59

--------------------------------------------------------------------------------


 

of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(b). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any Commitment
Fee payable pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(b)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 11.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting

 

60

--------------------------------------------------------------------------------


 

Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(c)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(d)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.15(b)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16        Incremental Facility Loans.

 

Subject to the terms and conditions set forth herein, the Borrower shall have
the right, from time to time and upon at least ten (10) Business Days’ prior
written notice to the Administrative Agent (an “Incremental Request”), to
request to incur additional term loans under a then existing tranche and/or add
one or more additional tranches of term loans (“Other Term Loans” and, together
with any additional term loans under a then existing tranche incurred pursuant
to this Section 2.16, the “Incremental Term Loans”; and any credit facility for
providing for any Incremental Term Loans being referred to as an “Incremental
Term Facility”) and/or increase the Aggregate Revolving Commitments (the
“Incremental Revolving Commitments”; and revolving loans made thereunder the
“Incremental Revolving Loans”); the Incremental Revolving Loans, together with
the Incremental Term Loans are referred to herein as the “Incremental Facility
Loans”) subject, however, in any such case, to satisfaction of the following
conditions precedent:

 

(a)           the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loans effected pursuant to this Section 2.16 shall not exceed
$25,000,000;

 

(b)           on the date on which any Incremental Facility Amendment is to
become effective, both immediately prior to and immediately after giving effect
to the incurrence of such Incremental Facility Loans (assuming that the full
amount of the Incremental Facility Loans shall have been funded on such date)
and any related transactions, no Default shall have occurred and be continuing;

 

(c)           after giving effect to the incurrence of such Incremental Facility
Loans (assuming the full amount of the Incremental Facility Loans have been
funded) and any related transactions, on a Pro Forma Basis, the Loan Parties
shall be in compliance with the financial covenants set forth in Section 7.11;

 

61

--------------------------------------------------------------------------------


 

(d)           the representations and warranties of each Loan Party contained in
this Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
on which such Incremental Facility Amendment is to become effective, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct) as of such earlier date;

 

(e)           such Incremental Facility Loans shall be in a minimum amount of
$10,000,000 and in integral multiples of $5,000,000 in excess thereof (or such
lesser amounts as agreed by the Administrative Agent);

 

(f)            any Incremental Revolving Commitments shall be made on the same
terms and provisions (other than upfront fees) as apply to the existing
Revolving Commitments, including with respect to maturity date, interest rate
and prepayment provisions, and shall not constitute a credit facility separate
and apart from the existing revolving credit facility set forth in
Section 2.01(a);

 

(g)           any Incremental Term Loans that constitute additional term loans
under a then existing tranche of term loans shall be made on the same terms and
provisions (other than upfront fees) as apply to such outstanding term loans,
including with respect to maturity date, interest rate and prepayment
provisions, and shall not constitute a credit facility separate and apart from
such term loans;

 

(h)           in the case of any Other Term Loans, such Other Term Loans shall: 
(A) rank pari passu in right of payment priority with the existing term loans,
(B) share ratably in rights in the Collateral and the Guaranty, (C) have a
maturity date that is no earlier than the Maturity Date of any other existing
Term Loan, (D) have a Weighted Average Life to Maturity that is no shorter than
the Weighted Average Life to Maturity of any other existing Term Loan (it being
understood that, subject to the foregoing, the amortization schedule applicable
to such Incremental Term Loans shall be determined by the Borrower and the
Lenders of such Incremental Term Loans) and (E) otherwise be on terms reasonably
satisfactory to the Administrative Agent, provided that, such terms and
documentation relating to such Other Term Loans shall be on terms not materially
more onerous, taken as a whole, to the Borrower than any other existing Term
Loan (except to the extent permitted above with respect to the maturity date,
amortization and interest rate and other than terms which are applicable only
after the Maturity Date of any other existing Term Loan);

 

(i)            in the case of any Incremental Term Loans, such Incremental Term
Loans shall not have an All-In Yield that is greater than the All-In Yield
payable pursuant to the terms of this Agreement (as amended through the date of
such calculation) with respect to any other existing Term Loan plus 50 basis
points per annum, unless the interest rate with respect to any other existing
Term Loan shall be increased (pursuant to the applicable Incremental Facility
Amendment) so as to cause the then applicable All-In Yield under this Agreement
on any other existing Term Loan to equal the All-In Yield then applicable to
such Incremental Term Loans minus 50 basis points per annum;

 

(j)            the Administrative Agent shall have received additional
commitments in a corresponding amount of such requested Incremental Facility
Loans from either existing Lenders and/or one or more other institutions that
qualify as Eligible Assignees (it being understood and agreed that no existing
Lender shall be required to provide an additional commitment);

 

62

--------------------------------------------------------------------------------


 

(k)           the Administrative Agent shall have received customary closing
certificates and legal opinions and all other documents (including resolutions
of the board of directors of the Loan Parties) it may reasonably request
relating to the corporate or other necessary authority for such Incremental
Facility Loans and the validity of such Incremental Facility Loans, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(l)            the Administrative Agent shall have received all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation as required by applicable Law and as
reasonably required by the Administrative Agent.

 

Notwithstanding anything to the contrary in this Section 2.16, in the case of
any Incremental Term Facility to be provided in connection with a Limited
Condition Acquisition, at the sole option of the Borrower, the conditions in
clauses (b), (c) and/or (d) above may be subject to Section 1.07.

 

Each Incremental Term Facility and any Incremental Revolving Commitments shall
be evidenced by an amendment (an “Incremental Facility Amendment”) to this
Agreement, giving effect to the modifications permitted by this Section 2.16
(and subject to the limitations set forth in the immediately preceding
paragraph), executed by the Loan Parties, the Administrative Agent and each
Lender providing a portion of the Incremental Term Facility and/or Incremental
Revolving Commitments, as applicable; which such amendment, when so executed,
shall amend this Agreement as provided therein.  Each Incremental Facility
Amendment shall also require such amendments to the Loan Documents, and such
other new Loan Documents, as the Administrative Agent reasonably deems necessary
or appropriate to effect the modifications and credit extensions permitted by
this Section 2.16.  Neither any Incremental Facility Amendment, nor any such
amendments to the other Loan Documents or such other new Loan Documents, shall
be required to be executed or approved by any Lender, other than the Lenders
providing such Incremental Term Loans and/or Incremental Revolving Commitments,
as applicable, and the Administrative Agent, in order to be effective.  The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
as such other conditions as requested by the Lenders under the Incremental
Facility Loans established in connection therewith.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

63

--------------------------------------------------------------------------------


 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code to withhold or
deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications.  (i) Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor,

 

64

--------------------------------------------------------------------------------


 

(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  As soon as practicable, after any payment
of Taxes by any Loan Party to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS

 

65

--------------------------------------------------------------------------------


 

Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01-A to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-D on behalf of each such direct and
indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by

 

66

--------------------------------------------------------------------------------


 

applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

 

67

--------------------------------------------------------------------------------


 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate

 

68

--------------------------------------------------------------------------------


 

component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such

 

69

--------------------------------------------------------------------------------


 

Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

70

--------------------------------------------------------------------------------


 

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  Notwithstanding the
foregoing, this Section 3.05 shall not apply with respect to Excluded Taxes.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer, as applicable, shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07        Successor LIBOR.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent

 

71

--------------------------------------------------------------------------------


 

(with, in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:

 

(a)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period because the LIBOR Screen Rate is not available
or published on a current basis and such circumstances are unlikely to be
temporary;

 

(b)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or

 

(c)           syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.08, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.08        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.

 

72

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon, and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to,
the satisfaction of the following conditions precedent:

 

(a)           Receipt by the Administrative Agent of the following, each in form
and substance satisfactory to the Administrative Agent and each Lender:

 

(i)            Loan Documents.  Executed counterparts of this Agreement and the
other Loan Documents, each properly executed by a Responsible Officer of the
signing Loan Party and, in the case of this Agreement, by each Lender.

 

(ii)           Opinions of Counsel.  Favorable opinions of legal counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, dated as of
the Closing Date.

 

(iii)          Organization Documents, Resolutions, Etc.

 

(A)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(B)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

(C)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

 

(iv)          Personal Property Collateral.

 

(A)          searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party and each other jurisdiction reasonably deemed
appropriate by the Administrative Agent;

 

(B)          UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

73

--------------------------------------------------------------------------------


 

(C)          all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interests of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the Law of the jurisdiction of organization of such Person);

 

(D)          searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate United States
governmental offices; and

 

(E)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties; and

 

(v)           Evidence of Insurance.  Copies of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including
naming the Administrative Agent and its successors and assigns as additional
insured (in the case of liability insurance) or lenders loss payee (in the case
of property insurance) on behalf of the Lenders.

 

(vi)          Solvency Certificate.  A certification from (i) the chief
executive officer or chief financial officer of the Borrower as to the solvency
of the Borrower, on a standalone basis and (ii) the chief executive officer or
chief financial officer of Holdings as to the solvency of Holdings and its
Subsidiaries, on a consolidated basis, in each case, after giving effect to the
Transaction.

 

(vii)         Closing Certificate.  A certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in Sections
4.02(a) and 4.02(b) have been satisfied. Notwithstanding the foregoing, (A) the
only representations the accuracy of which shall be a condition to the
availability of the Revolving Loans on the Closing Date shall be the Specified
Representations and the Specified Closing Date Merger Representations and
(B) Section 4.02(b) shall not be a condition to the availability of the
Revolving Loans on the Closing Date.

 

(b)           No Company Material Adverse Effect.  There shall not have occurred
since November 3, 2017 any event or condition that has had or could be
reasonably expected, either individually or in the aggregate, to have a Company
Material Adverse Effect.

 

(c)           Closing Date Merger.  The Closing Date Merger has been consummated
(or shall be consummated, substantially concurrently with the funding of the
Loans) substantially in accordance with the Closing Date Merger Documents. The
Closing Date Merger Agreement shall not have been amended or waived, and no
consent shall have been given thereunder, in any manner materially adverse to
the interests of the Lenders without the prior written consent of the Arrangers
(such consent not to be unreasonably withheld, delayed or conditioned).  For
purposes of the foregoing condition, it is hereby understood and agreed that
(i) amendments, waivers and other changes to the definition of “Company Material
Adverse Effect”, and consents and requests given or made pursuant to such
definition shall in each case be deemed to be materially adverse to the
interests of the Lenders, (ii) any reduction in the purchase price in connection
with the Closing Date Merger shall not be deemed to be materially adverse to the
interests of the Lenders so long as such

 

74

--------------------------------------------------------------------------------


 

reduction is allocated to reduce the amount of the Term Loans, on the one hand,
and the other consideration to be used to effect the Acquisition, on the other
hand, on a pro rata basis, (iii) any reduction in the purchase price in
connection with the Closing Date Merger shall not be deemed to be materially
adverse to the interests of the Lenders so long as such reduction (other than
pursuant to any purchase price or similar adjustment provision set forth in the
Closing Date Merger Agreement) does not decrease the purchase price by more than
ten percent (10%) (cumulative for all such reductions) without the prior written
consent of the Arrangers (not to be unreasonably withheld, conditioned or
delayed) and (iv) any increase in the purchase price in connection with the
Closing Date Merger shall not be deemed to be material and adverse to the
interests of the Lenders to the extent that such increase is funded with
proceeds from issuance of common equity of Holdings.

 

(d)           Financial Statements.  Receipt by the Administrative Agent and the
Lenders of the unaudited consolidated balance sheets and related statements of
income and cash flows of IEA and its Subsidiaries for each month ended after
September 30, 2017 and at least 45 days prior to the Closing Date.

 

(e)           Minimum Liquidity.  After giving effect to the Transaction, the
Loan Parties shall have Liquidity of at least $20,000,000.

 

(f)            Refinance of Existing Indebtedness.  Holdings and its
Subsidiaries shall have repaid all outstanding indebtedness (the “Existing
Indebtedness”) and terminated all commitments to extend credit with respect to
the Existing Indebtedness, and all Liens securing the Existing Indebtedness
shall have been released (the “Closing Date Refinancing”).

 

(g)           Fees and expenses.  Receipt by the Administrative Agent, the
Arrangers and the Lenders of any fees and expenses (including the fees and
expenses of counsel required to be paid on or before the Closing Date.

 

(h)           Attorney Costs.  The Borrower shall have paid all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Notwithstanding anything herein to the contrary or any Collateral Document, it
is understood that to the extent that any Liens in any Collateral (other than
Liens perfected by the filing of a Uniform Commercial Code financing statement,
the filing of short form security agreements with the United States Patent and
Trademark Office or United States Copyright Office or the delivery of
certificates evidencing Equity Interests (and related stock powers) of any Loan
Party or any Domestic Subsidiary (other than an Immaterial Subsidiary)) is not
provided on the Closing Date (a) without undue burden or expense to the Loan
Parties or (ii) after the use of commercially reasonable efforts by the Loan
Parties to do so, then the

 

75

--------------------------------------------------------------------------------


 

provision of such perfected Liens shall not constitute a condition precedent for
purposes of this Section 4.01 but shall be required to be delivered within 30
days after the Closing Date (or such later date as agreed by the Administrative
Agent) in accordance with Section 6.13.

 

4.02        Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is (subject to Sections
1.07 and 2.16) subject to the following conditions precedent:

 

(a)           The representations and warranties of each Loan Party contained in
this Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct) as of such earlier date.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           With respect to any Term Loan Draw (other than a Term Loan Draw on
the Closing Date the proceeds of which are used in accordance with
Section 6.11(b)(i)), after giving effect to such Term Loan Draw on a Pro Forma
Basis, (i) the Consolidated Leverage Ratio shall not exceed the amount that is
0.25:1.0 less than the maximum Consolidated Leverage Ratio permitted under
Section 7.11(a) and (ii) the Loan Parties shall have Liquidity of at least
$20,000,000.

 

(d)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.

 

Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation

 

76

--------------------------------------------------------------------------------


 

of properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or  (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law.

 

5.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.

 

5.04        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The financial statements delivered pursuant to Sections
6.01(a) and 6.01(b) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of Holdings and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein
(subject, in the case of unaudited financial statements, to the absence of
footnotes and to normal year-end audit adjustments).

 

(b)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of IEA and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments).

 

(c)           From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Loan Parties and their
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the Loan
Parties and their

 

77

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.

 

(d)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

5.07        No Default.

 

(a)           No Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

(b)           No Default has occurred and is continuing.

 

5.08        Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, subject to Permitted
Liens and to such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.

 

(a)           To the knowledge of the Loan Parties there are no facts or
circumstances that would reasonably be expected to result in capital
expenditures required for compliance with Environmental Laws or claims alleging
potential liability or responsibility for violation of any Environmental Law
with respect to their respective businesses, operations and properties, in each
case except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect (i) none of the properties
currently or, to the knowledge of the Loan Parties, formerly owned or operated
by any Loan Party or any Subsidiary is listed or proposed for listing on the
National Priorities List under CERCLA or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any Subsidiary or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any Subsidiary; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or

 

78

--------------------------------------------------------------------------------


 

operated by any Loan Party or any Subsidiary; and (iv) Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any Subsidiary.

 

(c)           No Loan Party nor any Subsidiary is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Subsidiary have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary, in each case except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.

 

(a)           The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

 

(b)           Each Loan Party and its Subsidiaries maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that constitutes Collateral, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent.

 

5.11        Taxes.

 

Each Loan Party and its Subsidiaries have filed all U.S. federal and state
income and other material tax returns and reports required to be filed, and have
paid all federal and state income and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect.  No Loan Party nor any Subsidiary is party
to any tax sharing agreement with any Person other than another Loan Party;
provided, that, the term “tax sharing agreement” shall not include customary
commercial leases or any contracts, in each case entered into in the ordinary
course of business, that are not primarily related to taxes.

 

5.12        ERISA Compliance.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws.  Except as could not reasonably be expected to have a Material
Adverse Effect, each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Internal Revenue Code and the trust related thereto has been determined by the
IRS to be exempt from federal income tax under Section 501(a) of the Internal
Revenue

 

79

--------------------------------------------------------------------------------


 

Code, or an application for such a letter is currently being processed by the
IRS.  To the best knowledge of the Loan Parties, nothing has occurred that would
reasonably be expected to prevent or cause the loss of such tax-qualified
status.

 

(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i)  No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan; and in the case of each of clauses
(i) to (v) above, such event or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect.

 

(d)           The Borrower represents and warrants as of the Closing Date that
the Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

5.13        Subsidiaries.

 

Set forth on Schedule 5.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party (and a designation of any Subsidiary
that is an Immaterial Subsidiary), together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, and (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary.  The
outstanding Equity Interests of each Subsidiary of any Loan Party are validly
issued, fully paid and non-assessable.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the

 

80

--------------------------------------------------------------------------------


 

Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15        Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.16        Compliance with Laws.

 

Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.

 

Each Loan Party and each Subsidiary owns, or possesses the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, except as would not reasonably be expected to have a Material
Adverse Effect.  Set forth on Schedule 5.17 is a list of all IP Rights
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office that, as of the date hereof, are
owned by a Loan Party.  Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, as of the date hereof:
(i) no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights owned by a Loan Party or the validity or
effectiveness of any IP Rights owned by a Loan Party, nor does any Loan Party
know of any such claim, and (ii) to the knowledge of the Responsible Officers of
the Loan Parties, the use of any IP Rights by any Loan Party or any Subsidiary
or the granting of a right or a license in respect of any IP Rights from any
Loan Party or any Subsidiary does not infringe on the rights of any Person.  As
of the date hereof, none of the IP Rights owned by any Loan Party is subject to
any licensing agreement, other than in the ordinary course of business, except
as set forth on Schedule 5.17.

 

81

--------------------------------------------------------------------------------


 

5.18        Solvency.

 

The Borrower is Solvent on a standalone basis, and Holdings and its Subsidiaries
are Solvent on a consolidated basis, in each case, after giving effect to the
Transaction.

 

5.19        Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

5.20        Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 5.20(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date. 
Set forth on Schedule 5.20(b) is the jurisdiction of organization, chief
executive office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date. 
Except as set forth on Schedule 5.20(c), as of the Closing Date no Loan Party
has during the five years preceding the Closing Date (i) changed its legal name,
(ii) changed its state of formation or (iii) been party to a merger,
consolidation or other change in structure.

 

5.21        OFAC.

 

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

5.22        Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977 (“FCPA),
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

5.23        Use of Proceeds.

 

The Borrower has used proceeds of all Credit Extensions in accordance with
Section 6.11.

 

5.24        No EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

82

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Facility Termination Date, each Loan Party shall and shall cause each
Subsidiary to:

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent (provided, that the Audited
Financial Statements are in form and detail satisfactory to the Administrative
Agent):

 

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of Holdings (or, if earlier, 30 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year ending December 31,
2017, a consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, and
in the case of such consolidated statements audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification (other than as a result of the impending
Maturity Date) or exception or any qualification or exception as to the scope of
such audit; and

 

(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of Holdings
(or, if earlier, 30 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), commencing with
the fiscal quarter ending March 31, 2018, a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Holdings’ fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of Holdings’ fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and, in the case
of such consolidated statements, certified by the chief executive officer, chief
financial officer, treasurer or controller of Holdings as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), Holdings shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b), but the foregoing shall not be in
derogation of the obligation of Holdings to furnish the information and
materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to any financial statements of
Holdings, at the option of Holdings, by furnishing the applicable financial
statements of Pubco’s Form 10-K or 10-Q, as applicable, filed with the SEC or
any securities exchange, in each case, within the time periods specified in such
paragraphs; provided, that (i) such financial statements shall be accompanied by
consolidating information that summarizes in reasonable detail any material
differences between the information related to Pubco, on the one hand, and the
information relating solely to Holdings and its Subsidiaries on a consolidated
basis, on the other hand and (ii) to the extent such statements are in lieu of
the statements required to be provided under Section 6.01(a), such statements
shall be accompanied by a report and opinion of an independent certified public
account of nationally recognized standing, which report and opinion shall
satisfy the applicable requirements set forth in Section 6.01(a).

 

83

--------------------------------------------------------------------------------


 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of Holdings which shall include such supplements to
Schedule 5.17, as are necessary such that, as supplemented, such Schedule would
be accurate and complete as of the date of such Compliance Certificate (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(b)           not later than 60 days after the beginning of each fiscal year of
Holdings, commencing with the fiscal year beginning January 1, 2019, an annual
business plan and budget of Holdings and its Subsidiaries containing, among
other things, pro forma financial statements for each quarter of such fiscal
year;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equityholders of any Loan Party or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which a Loan
Party or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(d)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed final audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Holdings by independent accountants in connection
with the accounts or books of Holdings or any Subsidiary, or any audit of any of
them;

 

(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(f)            promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary; and

 

(g)           promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
Required Lenders may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on Holdings’ website
on the Internet at the website address

 

84

--------------------------------------------------------------------------------


 

listed on Schedule 11.02; or (ii) on which such documents are posted on
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third
party website or whether sponsored by the Administrative Agent); provided that:
Holdings shall notify the Administrative Agent and each Lender (by facsimile or
e-mail) of the posting of any such documents and provide to the Administrative
Agent by e-mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Holdings any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of such Loan Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to such Loan Party or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Loan Party hereby agrees that so long as such Loan Party is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” such Loan Party shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to such Loan Party
or its securities for purposes of United States federal and state securities
Laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and any Affiliate thereof shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.”  Notwithstanding the foregoing, the Loan Parties shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.03        Notices.

 

Promptly notify the Administrative Agent and each Lender of:

 

(a)           the occurrence of any Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event;

 

(d)           any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary; and

 

85

--------------------------------------------------------------------------------


 

(e)           any draw on any surety or performance bond or any beneficiary in
respect of any surety or performance bond shall have elected to have the bonding
company assume or provide for the assumption of the performance obligations
covered thereby.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action the Loan Parties have taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04        Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all federal and
state income and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary.

 

6.05        Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05.

 

(b)           Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05.

 

(c)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(d)           Maintain or renew all of its registered IP Rights, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06        Maintenance of Properties.

 

(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)           Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(c)           Use the standard of care typical in the industry in the operation
and maintenance of its facilities.

 

6.07        Maintenance of Insurance.

 

(a)           Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with

 

86

--------------------------------------------------------------------------------


 

financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or such Subsidiary
operates.

 

(b)           Without limiting the foregoing, (i) maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that constitutes Collateral, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area of which it has knowledge.

 

(c)           Cause the Administrative Agent and its successors and assigns to
be named as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.

 

6.08        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
such Loan Party or such Subsidiary, as the case may be.

 

(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
(i) absent an Event of Default, the Borrower shall be required to pay for only
one such visit and/or inspection per fiscal year and (ii) when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing

 

87

--------------------------------------------------------------------------------


 

at the expense of the Borrower at any time during normal business hours and
without advance notice, all at the expense of the Borrower.

 

6.11        Use of Proceeds.

 

(a)           Use the proceeds of the Revolving Loans (i) on the Closing Date,
solely (x) to refinance the Existing Indebtedness (including replacing or
backstopping existing letters of credit of IEA), (y) for Transaction Expenses
(as defined in the Closing Date Merger Agreement), (z) for Cash Consideration
(as defined in the Closing Date Merger Agreement); provided, that Revolving
Loans shall only be used for the purposes described in clauses (y) and (z), so
long as the maximum amount of the Term Loan permitted to be drawn pursuant to
Section 6.11(b)(i) is funded on the Closing Date and (ii) after the Closing
Date, for working capital, capital expenditures and other lawful corporate
purposes of Holdings (including distributions to Pubco to the extent permitted
by this Agreement) and its Subsidiaries.

 

(b)           Use the proceeds of the Term Loan solely (i) on the Closing Date,
for Cash Consideration (as defined in the Closing Date Merger Agreement) and
Transaction Expenses (as defined in the Closing Date Merger Agreement) in an
aggregate amount not to exceed $24,000,000 and (ii) after the Closing Date, for
capital expenditures and/or to finance Permitted Acquisitions, in each case,
including financing of related fees and expenses and distributions to Holdings
to consummate such transactions, not in contravention of any law or the
definitive loan documentation.

 

provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

 

6.12        ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code, except in the cases of each of clauses (a), (b) and
(c) above, would not reasonably be likely to have a Material Adverse Effect.

 

6.13        Additional Guarantors.

 

Within thirty days (or such later date as the Administrative Agent may agree in
its sole discretion) after any Person becomes a Domestic Subsidiary, cause such
Person (other than any Immaterial Subsidiary) to (a) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (b) upon the request of the Administrative Agent in its sole
discretion, deliver to the Administrative Agent such Organization Documents,
resolutions and favorable opinions of counsel, all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that any
Immaterial Subsidiary ceasing to be an Immaterial Subsidiary shall be deemed to
constitute the acquisition of a Subsidiary for all purposes of this
Section 6.13.

 

6.14        Pledged Assets.

 

(a)           Equity Interests.  Cause (i) 100% of the issued and outstanding
Equity Interests of each Domestic Subsidiary and (ii) 65% (or such greater
percentage that, due to a change in an

 

88

--------------------------------------------------------------------------------


 

applicable Law after the Closing Date, the Administrative Agent in consultation
with the Borrower determines (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary or FSHCO as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s or FSHCO’s United States parent and (B) could not
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary or FSHCO directly owned by any
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including, any filings and deliveries to perfect such Liens and
favorable opinions of counsel all in form and substance reasonably satisfactory
to the Administrative Agent.

 

(b)           Other Property.  Cause all property (other than Excluded Property)
of each Loan Party to be subject at all times to first priority, perfected and,
in the case of real property (other than Excluded Property), title insured Liens
in favor of the Administrative Agent to secure the Obligations pursuant to the
Collateral Documents (subject to Permitted Liens) and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including filings and deliveries necessary to
perfect such Liens, Organization Documents, resolutions, and favorable opinions
of counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.  With respect to real property (other
than Excluded Property) acquired after the Closing Date, the Loan Parties shall
have sixty (60) days (or such later time as agreed by the Administrative Agent)
to deliver Real Property Security Documents with respect thereto.

 

6.15        Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased;

 

89

--------------------------------------------------------------------------------


 

(c)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)           Liens of carriers, warehousemen, mechanics, materialmen and
repairmen or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)           survey exceptions, minor title defects, easements, rights-of-way,
covenants, restrictions and other non-monetary encumbrances affecting real
property which do not in any case materially detract from the use and operation
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;

 

(j)            leases, subleases, licenses or sublicenses (including with
respect to IP Rights) granted to others not interfering in any material respect
with the business of any Loan Party or any Subsidiary;

 

(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(l)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.02(a);

 

(m)          normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(n)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection; and

 

90

--------------------------------------------------------------------------------


 

(o)           Liens on an insurance policy of the Borrower or any Subsidiary and
the identifiable cash proceeds thereof in favor of the issuer of such policy (or
any of its affiliates) and securing Indebtedness permitted to finance the
premiums of such policies.

 

7.02        Investments.

 

Make any Investments, except:

 

(a)           Investments held in the form of cash or Cash Equivalents;

 

(b)           Investments existing as of the Closing Date and set forth on
Schedule 7.02;

 

(c)           Investments in any Person that is a Loan Party prior to or
concurrently with giving effect to such Investment;

 

(d)           Investments by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party;

 

(e)           Investments in any Subsidiary that is not a Loan Party in an
amount not to exceed $2,500,000 at any one time outstanding;

 

(f)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(g)           Guarantees permitted by Section 7.03;

 

(h)           Permitted Acquisitions; and

 

(i)            Investments of a nature not contemplated in the foregoing clauses
in an amount not to exceed $10,000,000 in the aggregate at any time outstanding.

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date set forth on Schedule
7.03-1 (and renewals, refinancings and extensions thereof); provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
renewal or extension are no less favorable in any material respect to the Loan
Parties and their Subsidiaries or the Lenders than the terms of the Indebtedness
being refinanced, renewed or extended;

 

(c)           intercompany Indebtedness permitted under Section 7.02; provided
that in the case of Indebtedness owing by a Loan Party to a Foreign Subsidiary
(i) such Indebtedness shall be

 

91

--------------------------------------------------------------------------------


 

subordinated prior to the Obligations in a manner and to an extent reasonably
acceptable to the Administrative Agent and (ii) such Indebtedness shall not be
prepaid unless no Default exists immediately prior to or after giving effect to
such prepayment;

 

(d)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates, and not for purposes of speculation or taking a “market view;”
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)           purchase money Indebtedness (including obligations in respect of
capital leases and Synthetic Lease Obligations) (i) outstanding on the Closing
Date set forth on Schedule 7.03-2 and (ii) hereafter incurred to finance the
purchase of fixed assets, and renewals, refinancings and extensions thereof,
provided that (x) after giving effect to the incurrence of such Indebtedness on
a Pro Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11; and (y) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed;

 

(f)            Indebtedness consisting of Earn-Out Obligations, indemnification
obligations, purchase price adjustments, holdbacks or similar obligations and
guarantee obligations, in each case in connection with Acquisitions,
dispositions of property and Investments and indemnification obligations arising
under Contractual Obligations incurred in the ordinary course of business;
provided, that, with respect to such Indebtedness consisting of unsecured seller
notes issued pursuant to the definitive documentation in connection with
Permitted Acquisitions, the maximum amount of interest payable at the time of
issuance of such notes shall not exceed $3,000,000 in the aggregate for all
seller notes;

 

(g)           the letters of credit set forth on Schedule 7.03-3 issued on
behalf of IEA; provided that such letters of credit are not extended or renewed
beyond their existing maturities; and

 

(h)           Indebtedness incurred in connection with the financing of
insurance premiums in an aggregate amount at any time outstanding not to exceed
the premiums owed under such policy;

 

(i)            surety and appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

 

(j)            other unsecured Indebtedness in an aggregate principal amount not
to exceed $10,000,000 at any one time outstanding; and

 

(k)           Guarantees with respect to Indebtedness permitted under this
Section 7.03.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) any Subsidiary
may merge or consolidate with any other Subsidiary provided that if the Borrower
is a party to such transaction, the Borrower is the continuing or surviving
Person, (b) any Subsidiary of the Borrower may merge or consolidate with any
other Subsidiary of the Borrower provided that if a Guarantor is a party to such
transaction, the continuing or surviving Person is a Guarantor, (c) the Borrower
or any Subsidiary may merge with any other Person in connection with a Permitted
Acquisition provided that (i) if the Borrower is a party to such transaction,
the Borrower

 

92

--------------------------------------------------------------------------------


 

is the continuing or surviving Person and (ii) if the Borrower is not a party to
such transaction and a Guarantor is a party to such transaction, the surviving
Person is or becomes a Guarantor concurrently with such transaction and (d) any
Subsidiary (other than the Borrower) may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect.

 

7.05        Dispositions.

 

Make any Disposition except:

 

(a)           Permitted Transfers;

 

(b)           Dispositions of non-core assets (including any Subsidiary, line of
business or other assets) acquired in connection with a Permitted Acquisition so
long as (i) such non-core assets are identified by Holdings in a written notice
delivered to the Administrative Agent within thirty (30) days prior to the
Disposition thereof, (ii) the fair market value of such non-core assets does not
exceed 25% of the aggregate consideration for such Acquisition and (iii) at the
time of such Disposition, no Event of Default shall have occurred and be
continuing or would result from such Disposition;

 

(c)           other Dispositions so long as (i) at least 75% of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii) if
such transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 7.15, (iii) such transaction does not involve
the sale or other disposition of a minority Equity Interest in any Subsidiary,
(iv) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 7.05, and (v) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions (excluding Sale and Leaseback Transactions) in any fiscal year of
Holdings shall not exceed $5,000,000.

 

7.06        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)           each Subsidiary may make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)           each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(c)           Holdings may make Permitted Tax Distributions;

 

(d)           Holdings may make distributions to Pubco to pay customary public
company expenses;

 

(e)           Holdings may make Restricted Payments to Pubco to pay dividends,
in an amount not to exceed the amount provided for in Section 4 of the
certificate of designation in effect on the

 

93

--------------------------------------------------------------------------------


 

Closing Date, on the Series A Preferred Stock of Pubco that is outstanding on
the Closing Date so long as no Event of Default shall have occurred and be
continuing or would result from such payment; and

 

(f)            other Restricted Payments in an aggregate principal amount not to
exceed $1,000,000.

 

7.07        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the Closing
Date or any business substantially related or incidental thereto.

 

7.08        Transactions with Affiliates.

 

(a)           Enter into or permit to exist any transaction or series of
transactions with any Affiliate of such Person, whether or not in the ordinary
course of business, other than (i) advances of working capital to any Loan
Party, (ii) transfers of cash and assets to any Loan Party, (iii) intercompany
transactions expressly permitted by Section 7.02, Section 7.03, Section 7.04,
Section 7.05 or Section 7.06, (iv) normal and reasonable compensation and
reimbursement of expenses of officers and directors, (v) the Affiliate Real
Property Lease (provided the Affiliate Real Property Lease shall not be amended
in any manner adverse to the Lenders) and (vi) except as otherwise specifically
limited in this Agreement, other transactions which are on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an Affiliate.

 

(b)           Pay any credit support or similar fees to any Affiliate or to any
manager, director, officer or employee of Holdings or any Subsidiary.

 

7.09        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for the Loan
Documents) that (a) encumbers or restricts the ability of any such Person to
(i) make Restricted Payments to any Loan Party, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) transfer any of its property to any Loan Party, (v) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof  or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i) through (v) above) for (1) any document or instrument governing
Indebtedness incurred pursuant to Section 7.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (2) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of Holdings, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of
Holdings, or (3) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale, or (b) requires the grant of any security
for any obligation if such property is given as security for the Obligations.

 

7.10        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the

 

94

--------------------------------------------------------------------------------


 

FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower, commencing with the
fiscal quarter ending June 30, 2018, to be greater than 3.00:1.0.

 

(b)           Consolidated EBITDA.  Permit Consolidated EBITDA as of the end of
any fiscal quarter of the Borrower, commencing with the fiscal quarter ending
June 30, 2018, to be less than $35,000,000.

 

7.12        Restrictions on Payment of Earn-Out Obligations.

 

Pay any Earn-Out Obligation unless, at the time of such payment, (i) no Event of
Default shall have occurred and be continuing at the time of such payment and
(ii) after giving effect to such payment Liquidity shall be at least
$20,000,000.

 

7.13        Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

(a)           Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.

 

(b)           Change its fiscal year.

 

(c)           Without providing ten days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree), change its name, state of formation or form of organization.

 

7.14        Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than Holdings or any wholly-owned Subsidiary) to
own any Equity Interests of any Subsidiary except (i) to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries or
(ii) existing at the time of acquisition of such Subsidiary, or (b) permit any
Subsidiary to issue or have outstanding any shares of preferred Equity
Interests.

 

7.15        Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction unless (a) such Sale and Leaseback
Transaction comprises real property acquired in a Permitted Acquisition,
(b) after giving effect to such Sale and Leaseback Transaction on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 7.11 and (c) at the time of such Sale and Leaseback
Transaction, no Event of Default shall have occurred and be continuing or would
result from such Sale and Leaseback Transaction.

 

7.16        Capital Expenditures.

 

Permit Consolidated Capital Expenditures that are not financed with the proceeds
of Indebtedness (other than revolving Indebtedness) to exceed $20,000,000 during
any fiscal year.

 

95

--------------------------------------------------------------------------------


 

7.17        Restrictions on Holdings.

 

Notwithstanding anything to the contrary in this Agreement, Holdings shall not
(a) hold any material property other than cash and Cash Equivalents and the
Equity Interests of the Borrower, (b) have any material liabilities other than
(i) obligations under the Loan Documents, its Organization Documents, the
Closing Date Merger Documents and contracts and agreements (including with
respect to indemnities) with officers, directors, consultants and employees of
Holdings relating to their employment, services or directorships, (ii) tax
liabilities in the ordinary course of business or incurred as a member of the
consolidated group of Holdings and its Subsidiaries, and (iii) corporate,
administrative and operating expenses incurred in the ordinary course of
business, or (c) engage in any business other than (i) maintaining its existence
and activities related thereto, (ii) owning the Equity Interests of the Borrower
and activities incidental or related thereto, (iii) performing its obligations
under the Loan Documents and contracts and agreements (including with respect to
indemnities) with officers, directors, consultants and employees of Holdings
relating to their employment, services or directorships and (iv) activities in
the ordinary course reasonably related to the foregoing.

 

7.18        Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

7.19        Anti-Corruption Laws.

 

Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)           Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
6.05(a), 6.10 or 6.11 or Article VII (subject to, with respect to the financial
covenants set forth in Section 7.11, use of a Cure Right under Section 8.04); or

 

96

--------------------------------------------------------------------------------


 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of (i) a Responsible
Officer of such Loan Party obtains actual knowledge of such default, or (ii) the
date on which written notice thereof is delivered by the Administrative Agent to
the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or

 

97

--------------------------------------------------------------------------------


 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or at equity;

 

98

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be (unless such Cash Management Bank or Hedge Bank is the Administrative Agent
or an Affiliate thereof).  Each Cash Management Bank or Hedge Bank not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

8.04        Right to Cure Financial Covenant Defaults.

 

In the event that the Loan Parties fail to comply with any financial covenant
contained in Section 7.11 (a “Financial Covenant Default”) as of the end of any
fiscal quarter of Holdings (the “Relevant Quarter”), Holdings shall have the
right to cure such Event of Default on the following terms and conditions (the
“Cure Right”):

 

(a)           Cure Notice.  In the event Holdings desires to cure a Financial
Covenant Default for the Relevant Quarter, Holdings shall deliver to the
Administrative Agent irrevocable written notice of its intent to cure (a “Cure
Notice”) no later than the date on which financial statements and a Compliance
Certificate are delivered pursuant to Section 6.01(a) or (b) for such Relevant
Quarter (the “Cure Notice Date”); provided, however, that in no event shall the
Cure Right be exercised (i) in consecutive fiscal quarters or (ii) more than
three (3) times during the term of this Agreement.

 

(b)           Issuance of Equity Interests.  In the event Holdings delivers a
Cure Notice, Holdings may (i) issue common Equity Interests not containing any
requirement to make a cash payment (whether dividends, scheduled redemptions,
mandatory redemptions or otherwise) for cash consideration (“Permitted Equity”)
not later than ten (10) Business Days after the Cure Notice Date for such
Relevant Quarter or (ii) designate any Permitted Equity issued after the first
day of the Relevant Quarter, in each case, in an amount equal to (and not in
excess of) the amount needed to cure the applicable Financial Covenant Defaults
(the “Cure Amount”).  Such Cure Amount received by Holdings shall be included in
the calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the financial covenants in Section 7.11 at the end of the
Relevant Quarter and any subsequent period that includes such fiscal quarter,
but shall be disregarded for purposes of the calculation of Consolidated EBITDA
for all other purposes (including, without limitation, calculating borrowing
availability, calculating basket levels and other items governed by reference to
Consolidated EBITDA).  The principal amount of the Loans prepaid with the
proceeds of the Cure Amount shall be deemed outstanding for purposes of
determining compliance with the financial covenants for the Relevant Quarter and
the next three (3) fiscal quarters thereafter.

 

(c)           Cure.  Upon timely receipt by the Borrower in cash of the Cure
Amount and payment of the mandatory prepayment pursuant to Section 2.05(b), the
Loan Parties shall be deemed to have been in compliance with such financial
covenant contained in Section 7.11 as of the relevant date of determination with
the same effect as though there had been no Financial Covenant Default and the
applicable Financial Covenant Default and any related Default or Event of
Default resulting solely from such Financial Covenant Default shall be deemed
cured.

 

100

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swingline
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by

 

101

--------------------------------------------------------------------------------


 

the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Loan Party, a Lender or the L/C Issuer.

 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Loan

 

102

--------------------------------------------------------------------------------


 

Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly,

 

103

--------------------------------------------------------------------------------


 

until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

(d)           Any resignation by or removal of Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swingline Lender.  If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). 
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon
the appointment by the Borrower of a successor L/C Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

104

--------------------------------------------------------------------------------


 

9.08        No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with

 

105

--------------------------------------------------------------------------------


 

respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that would vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a)(i) through (a)(vi) of Section 11.01, and (ii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 

9.10        Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, or (iii) as approved in accordance with
Section 11.01;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

106

--------------------------------------------------------------------------------


 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of Section 8.03, the Guaranty or any Collateral by
virtue of the provisions hereof or any Collateral Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.  The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements in the case of the Facility Termination Date.

 

9.12        ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

107

--------------------------------------------------------------------------------


 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)          none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, any of the Arrangers or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent and each of the Arrangers hereby inform
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive

 

108

--------------------------------------------------------------------------------


 

fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

ARTICLE X

 

GUARANTY

 

10.01      The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

10.02      Obligations Unconditional.

 

The obligations of the Guarantors under Section 10.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 10.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Loan Party for amounts paid under
this Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

109

--------------------------------------------------------------------------------


 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

10.03      Reinstatement.

 

The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

10.04      Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.

 

10.05      Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 8.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01.  The Guarantors

 

110

--------------------------------------------------------------------------------


 

acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

10.06      Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 10.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 10.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated.  For purposes of this
Section 10.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.  This Section 10.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrower in respect of any payment of
Obligations.

 

10.07      Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

111

--------------------------------------------------------------------------------


 

10.08      Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article X by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby  jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable Debtor Relief Laws, and not for any greater amount). 
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01      Amendments, Etc.

 

Except as provided in Sections 2.01(b) and 2.16 with respect to an Incremental
Facility Amendment, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that

 

(a)           no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that (A) only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate and (B) an amendment to any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce

 

112

--------------------------------------------------------------------------------


 

the rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder shall not be deemed to be a reduction of the principal of, or the rate
of interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document;

 

(iv)          change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

 

(v)           change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly and
adversely affected thereby;

 

(vi)          release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;

 

(vii)         release the Borrower without the consent of each Lender, or,
except in connection with a transaction permitted under Section 7.04 or
Section 7.05, all or substantially all of the value of the Guaranty without the
written consent of each Lender whose Obligations are guarantied thereby, except
to the extent such release is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)           unless also signed by the Swingline Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swingline Lender under this
Agreement; and

 

(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iii) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders and (iv) Incremental Facility Amendments may be
effected in accordance with Section 2.16.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

113

--------------------------------------------------------------------------------


 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.

 

Notwithstanding any provision herein to the contrary (x) the Administrative
Agent and the Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (y) the
Administrative Agent and the Borrower may make amendments contemplated by
Section 3.07.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Loan Party, the Administrative Agent, the L/C Issuer or
the Swingline Lender, to the address, facsimile number, e-mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, facsimile number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal

 

114

--------------------------------------------------------------------------------


 

business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the L/C Issuer and the Swingline
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and e-mail
address to which notices and other communications may be sent and

 

115

--------------------------------------------------------------------------------


 

(ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications and Swingline Loan Notices) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Loan
Parties shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder  or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

116

--------------------------------------------------------------------------------


 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
costs and expenses incurred by the Administrative Agent and its Affiliates
(limited, in the case of legal fees and expenses, to the reasonable fees and
disbursements and other charges of one counsel for the Administrative Agent,
and, if reasonably necessary, of one local counsel for the Administrative Agent
and in each relevant material jurisdiction) in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable costs and expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all costs and
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(limited, in the case of legal fees and expenses, to the reasonable fees and
disbursements and other charges of one counsel for the Administrative Agent, the
Lenders and the L/C Issuer taken as a whole, and, if reasonably necessary, of
one local counsel for the Administrative Agent, the Lenders and the L/C Issuer
taken as a whole in each relevant material jurisdiction and, solely in the case
of a conflict of interest, one additional counsel in each relevant jurisdiction
for each group of similarly situated Persons), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
L/C Issuer and each Arranger, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (limited, in the case of legal fees and expenses, to the
reasonable fees and disbursements and other charges of one counsel for the
Indemnitees taken as a whole, and, if reasonably necessary, of one local counsel
for all Indemnitees taken as a whole in each relevant material jurisdiction and,
solely in the case of a conflict of interest, one additional counsel in each
relevant material jurisdiction for each group of similarly situated
Indemnitees), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any

 

117

--------------------------------------------------------------------------------


 

other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document or (B) arise from any
settlement of any claim, litigation, investigation or proceeding entered into by
such Indemnitee without the Borrower’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

118

--------------------------------------------------------------------------------


 

11.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

119

--------------------------------------------------------------------------------


 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder),
$5,000,000 in the case of any assignment in respect of a Term Loan Commitment
and $1,000,000 in the case of any assignment in respect of any funded Term Loan
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Loan Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable facility subject to such assignment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)          the consent of the L/C Issuer and the Swingline Lender shall be
required for any assignment in respect of Revolving Loans and Revolving
Commitments.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and

 

120

--------------------------------------------------------------------------------


 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) Holdings, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of

 

121

--------------------------------------------------------------------------------


 

the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person), a Defaulting Lender or Holdings, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register

 

122

--------------------------------------------------------------------------------


 

as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Commitment
and Revolving Loans pursuant to subsection (b) above, Bank of America may,
(i) upon thirty days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (2) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.16 or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative

 

123

--------------------------------------------------------------------------------


 

or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.   
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.

 

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

 

11.08                 Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may

 

124

--------------------------------------------------------------------------------


 

be contingent or unmatured or are owed to a branch or office or Affiliate of
such Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate.  Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

125

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13                 Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

126

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

127

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Loan Parties and their respective
Affiliates.  To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document to be signed in connection
with this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby shall be deemed to include

 

128

--------------------------------------------------------------------------------


 

electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.18                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the PATRIOT Act.  The Loan Parties shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

11.19                 Subordination of Intercompany Indebtedness.

 

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations.  If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document.  Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to any such obligations and indebtedness, provided, that in the event
that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such  payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

129

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                           a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                        a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                                     the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

11.21                 Assumption and Acknowledgment.

 

Effective immediately after the consummation of the Closing Date Merger, the
execution and delivery by the Borrower of a counterpart hereto and the making of
the initial Credit Extensions hereunder, IEA hereby assumes all of the Initial
Borrower’s rights, title, interests, duties, liabilities and obligations
(including the Obligations) under the Loan Documents as the “Borrower” hereunder
(collectively, the “Assumption”), including, any claims, liabilities, or
obligations arising from the Initial Borrower’s failure to perform any of its
covenants, agreements, commitments or obligations under the Loan Documents to be
performed prior to the Assumption.  The Initial Borrower hereby acknowledges the
Assumption by the Borrower and its effectiveness immediately after the
consummation of the Closing Date Merger, the execution and delivery by the
Borrower of a counterpart hereto and the making of the initial Credit Extensions
hereunder.  Without limiting the generality of the foregoing, upon its execution
and delivery of a counterpart hereto, the Borrower hereby expressly agrees to
observe and perform and be bound by all of the terms, covenants,
representations, warranties, and agreements contained herein which are binding
upon, and to be observed or performed by, the Borrower.  The Administrative
Agent and each Lender hereby consents to the Assumption.

 

11.22                 ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE PAGES FOLLOW]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:

WIND MERGER SUB I, INC.,

 

a Delaware corporation

 

as the Initial Borrower

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

Name: Mohsin Y. Meghji

 

Title: Chief Executive Officer

 

 

 

IEA ENERGY SERVICES LLC,

 

a Delaware limited liability company,

 

as the Borrower after giving effect to the Closing Date Merger

 

 

 

 

By:

/s/ John P. Roehm

 

Name: John P. Roehm

 

Title: President

 

 

GUARANTORS:

IEA INTERMEDIATE HOLDCO, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ John P. Roehm

 

Name: John P. Roehm

 

Title: President

 

 

 

IEA EQUIPMENT MANAGEMENT, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ John P. Roehm

 

Name: John P. Roehm

 

Title: President

 

 

 

IEA MANAGEMENT SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ John P. Roehm

 

Name: John P. Roehm

 

Title: President

 

 

 

IEA RENEWABLE ENERGY, INC.,

 

a Wisconsin corporation

 

 

 

 

By:

/s/ William Douglas

 

Name: William Douglas

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

WHITE CONSTRUCTION ENERGY SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ David Berthelsen

 

Name: David Berthelsen

 

Title: President

 

 

 

WHITE CONSTRUCTION, INC.,

 

an Indiana corporation

 

 

 

 

By:

/s/ David Berthelsen

 

Name: David Berthelsen

 

Title: President

 

 

 

WHITE ELECTRICAL CONSTRUCTORS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Derek Johnson

 

Name: Derek Johnson

 

Title: President

 

2

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Gerund Diamond

 

Name: Gerund Diamond

 

Title: Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swingline Lender

 

 

 

 

By:

/s/ Frank Byrne

 

Name: Frank Byrne

 

Title: Senior Vice President

 

 

 

CADENCE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Taylor Ducoff

 

Name: Taylor Ducoff

 

Title: Assistant Vice President

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Joanna London

 

Name: Joanna London

 

Title: Vice President

 

 

 

FIRST MERCHANTS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Anthony Kaufman

 

Name: Anthony Kaufman

 

Title: Vice President

 

--------------------------------------------------------------------------------